Exhibit 10.2

Execution Version

MASTER LEASE

between

MRT of Nevada - ATF, LLC and MRT of Texas - ATF, LLC,

as their interests may appear, “Landlord”

and

Concorde Real Estate, LLC, BHR Greenhouse Real Estate, LLC, AAC Las Vegas
Outpatient Center, LLC and AAC Dallas Outpatient Center, LLC,

“Tenant”

For the lease of:

Desert Hope Outpatient Center

3441 S. Eastern Avenue

Las Vegas, Nevada 89169

Resolutions Las Vegas

1000 Main Street

Las Vegas, Nevada 89101

Greenhouse Outpatient Center

2301 Avenue J

Arlington, Texas 76006

and

Resolutions Arlington

1075 Wet N Wild Way

Arlington, TX 76011

Dated as of August 9, 2017



--------------------------------------------------------------------------------

Execution Version

MASTER LEASE

THIS MASTER LEASE is dated as of August 9, 2017 (the “Commencement Date”) and is
by and among MRT of Nevada—ATF, LLC, a Delaware limited liability (“MRT Las
Vegas”), MRT of Texas—ATF, LLC, a Delaware limited liability company (“MRT
Arlington”; and, together with MRT Las Vegas, as their interests may appear,
“Landlord”), Concorde Real Estate, LLC, a Nevada limited liability company
(“Concorde”), BHR Greenhouse Real Estate, LLC, a Texas limited liability company
(“Greenhouse”), AAC Las Vegas Outpatient Center, LLC, a Delaware limited
liability company (“LVOP”), and AAC Dallas Outpatient Center, LLC, a Delaware
limited liability company (“DOP”, collectively with Concorde, Greenhouse and
LVOP, the “Tenant”). Landlord and Tenant are collectively referred to herein as
the “Parties” and individually as a “Party.”

RECITALS

A. MRT Las Vegas owns (a) that certain tract of land located at 3441 S. Eastern
Avenue, Las Vegas, Nevada, 89169 in Clark County, Nevada, and more specifically
described on Exhibit A-1 attached hereto (the “Desert Hope Land”), (b) all
buildings, structures and other improvements of every kind located thereon (the
“Desert Hope Improvements”), which Desert Hope Improvements include that certain
2-story building containing approximately 18,990 square feet of space operated
as a drug and alcohol rehabilitation outpatient facility on the Desert Hope Land
(the “Desert Hope Facility”), and (c) the Desert Hope Fixtures (as defined in
Section 1.3) (the Desert Hope Land, the Desert Hope Improvements and the Desert
Hope Fixtures are collectively referred to herein as the “Desert Hope
Property”).

B. MRT Las Vegas owns (a) that certain tract of land located at 1000 N. Main
Street, Las Vegas, Nevada 89101 in Clark County, Nevada, and more specifically
described on Exhibit A-2 attached hereto (the “Resolutions LV Land”), (b) all
buildings, structures and other improvements of every kind located thereon (the
“Resolutions LV Improvements”), which Resolutions LV Improvements include those
certain three (3) buildings consisting of approximately 46,097 square feet of
space operated as a sober lodging facility on the Resolutions LV Land (the
“Resolutions LV Facility”), and (c) the Resolutions LV Fixtures (as defined in
Section 1.3) (the Resolutions LV Land, the Resolutions LV Improvements and the
Resolutions LV Fixtures are collectively referred to herein as the “Resolutions
LV Property”).

C. MRT Arlington owns (a) that certain tract of land located at 2301 Avenue J,
Arlington, Texas 76006 in Tarrant County, Texas, and more specifically described
on Exhibit A-3 attached hereto (the “Greenhouse Land”), (b) all buildings,
structures and other improvements of every kind located thereon (the “Greenhouse
Improvements”), which Greenhouse Improvements include that certain 1-story
building containing approximately 19,821 square feet of space operated as a drug
and alcohol rehabilitation outpatient facility on the Greenhouse Land (the
“Greenhouse Facility”), and (c) the Greenhouse Fixtures (as defined in
Section 1.3) (the Greenhouse Land, the Greenhouse Improvements and the
Greenhouse Fixtures are collectively referred to herein as the “Greenhouse
Property”).

D. MRT Arlington owns (a) those certain tracts of land located at 1075 Wet N
Wild Way, Arlington, Texas 76011 in Tarrant County, Texas, and more specifically
described on Exhibit A-4 attached hereto (the “Resolutions Arlington Land”), (b)
all buildings, structures and other improvements of every kind located thereon
(the “Resolutions Arlington Improvements”), which Resolutions Arlington
Improvements include those certain seven (7) buildings consisting of
approximately 64,256 square feet of space operated as sober lodging facility on
the Resolutions Arlington Land (the “Resolutions Arlington Facility”), and
(c) the Resolutions Arlington Fixtures (as defined in Section 1.3) (the
Resolutions Arlington Land, the Resolutions Arlington Improvements and the
Resolutions Arlington Fixtures are collectively referred to herein as the
“Resolutions Arlington Property”). The Desert Hope Facility, the Resolutions LV
Facility, the Greenhouse Facility and the Resolutions Arlington Facility are
collectively referred to herein as the “Facilities” and each such facility is
sometimes referred to herein, singularly, as a “Facility”. The Desert Hope
Property, the Resolutions LV Property, the Greenhouse Property and the
Resolutions Arlington Property are collectively referred to herein as the
“Properties” and each such property is sometimes referred to herein, singularly,
as a “Property”.



--------------------------------------------------------------------------------

E. Concurrently with the execution and delivery of this Master Lease, AAC
Holdings, Inc., a Nevada corporation (“Guarantor”), is executing and delivering
a Master Lease Guaranty in substantially the form attached hereto as Exhibit B
guarantying the obligations of Tenant under this Master Lease (as the same may
be amended, modified or reaffirmed from time to time, the “Master Lease
Guaranty”).

F. The Parties are entering into this Master Lease to provide for the lease by
Landlord to Tenant (from and after the Commencement Date) of the Property of
each of the Facilities in a single, integrated and indivisible master lease and
economic unit, upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, the Parties enter into this Master Lease on the
terms, conditions and provisions hereinafter set forth.

1. Lease of the Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, subject to the terms and conditions herein set forth, all
of Landlord’s right, title and interest in and to all of the following
(collectively, the “Premises”):

1.1. Land. The Desert Hope Land, the Resolutions LV Land, the Greenhouse Land
and the Resolutions Arlington Land (collectively, the “Land”);

1.2. Improvements. The Desert Hope Improvements (of which the Desert Hope
Facility is a part), the Resolutions LV Improvements (of which the Resolutions
LV Facility is a part), the Greenhouse Improvements (of which the Greenhouse
Facility is a part) and the Resolutions Arlington Improvements (of which the
Resolutions Arlington Facility is a part) (collectively, the “Improvements”);

1.3. Fixtures. With respect to each Facility, all affixed items of equipment
(excluding non-movable medical equipment), machinery, fixtures and other items
of property, including all components thereof, now and hereafter located in, on
or used and incorporated into the Land or the Improvements, including, without
limitation, any and all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air conditioning
systems, equipment and apparatus, sprinkler systems and fire and theft
protection equipment, built-in oxygen and vacuum systems, wiring, tubing,
central clock systems, doctor register systems, elevators, dumb waiters,
intercom systems, nurse call systems, affixed cabinetry and counters, pneumatic
tube systems, vacuum cleaning systems, conveyor systems, paging systems, mill
work, x-ray protection, pass-through boxes, exhaust systems, laboratory plumbing
and piping, medical gas systems, nurse station counters, emergency generators
and similar items incorporated into and made a part of the Land or the
Improvements, all of which to the greatest extent permitted by law are hereby
deemed by the Parties to constitute real estate, together with all replacements,
modifications, alterations and additions thereto (collectively, the “Fixtures”).
The Fixtures relating to (a) the Desert Hope Facility are collectively referred
to herein as the “Desert Hope Fixtures”, (b) the Resolutions LV Facility are
collectively referred to herein as the “Resolutions LV Fixtures”, (c) the
Greenhouse Facility are collectively referred to herein as the “Greenhouse
Fixtures, and (d) the Resolutions Arlington Facility are collectively referred
to herein as the “Resolutions Arlington Fixtures”); and

1.4. Appurtenant Rights. All easements, licenses, rights-of-way and
appurtenances relating to the Land and the Improvements (the “Appurtenant
Rights”).

Notwithstanding anything to the contrary herein, the Premises expressly excludes
any and all of Tenant’s Personal Property (as defined in Section 8.1),
including, but not limited to, licenses, governmental approvals, intellectual
property, and other intangible property owned by Tenant.

Notwithstanding that the Parties are entering into this Master Lease to provide
for the lease by Landlord to Tenant of the Property of each of the Facilities in
a single, integrated and indivisible master lease and economic unit, Landlord
and Tenant agree that (a) Concorde shall be the sole tenant under this Master
Lease of the Resolutions LV Property, (b) Greenhouse shall be the sole tenant
under this Master Lease of the Resolutions Arlington Property, (c) LVOP shall be
the sole tenant under this Master Lease of the Desert Hope Property, and (d) DOP
shall be the sole tenant under the Master Lease of the Greenhouse Property. All
references to

 

2



--------------------------------------------------------------------------------

“Tenant” in this Master Lease with respect the Property or Premises shall mean
only the entity identified in the preceding sentence as the sole tenant of the
Desert Hope Property, the Greenhouse Property, the Resolutions LV Property or
the Resolutions Arlington Property, as the case may be. Similarly, all
references to a “Property” or the “Premises” in this Master Lease with respect
to Tenant shall mean only the specific Property (Desert Hope Property, the
Greenhouse Property, the Resolutions LV Property or the Resolutions Arlington
Property) of which the entity identified in the preceding sentences is the sole
tenant.

2. Primary Term and Renewal Terms.

2.1. Primary Term. This Master Lease shall be effective as of the Commencement
Date and shall continue in effect for an initial term (the “Primary Term”) of
fifteen (15) years and twenty-three (23) days, ending at 11:59 p.m. (local time
of the applicable Property) on August 31, 2032. Tenant acknowledges it has
accepted possession of the Premises on or before the Commencement Date. Tenant
covenants and agrees with Landlord that Tenant shall continuously operate each
Facility for the Permitted Use (as defined in Section 6.3 herein) applicable to
each such Facility throughout the Term. For purposes of this Master Lease, the
term “Lease Year” shall mean the twelve (12) consecutive month period commencing
on the Commencement Date, and each twelve (12) consecutive month period
thereafter during the Term.

2.2. Renewal Terms. Unless (a) this Master Lease has been terminated in
accordance with its terms, or (b) an Event of Default (as defined in
Section 12.1) has occurred and is continuing at the time any extension option
may be exercised or at any time after such exercise and prior to the
commencement of a Renewal Term (as defined below) or (c) there exists, at the
time any extension option may be exercised or at any time after such exercise
and prior to the commencement of a Renewal Term, an event or circumstance which,
with the giving of notice, the passage of time or both, and in Landlord’s
reasonable discretion, may become an Event of Default, the Term (as defined in
Section 2.2.1) may be extended by Tenant for two (2) separate renewal terms
(each, a “Renewal Term”) of five (5) years each, upon the satisfaction of all of
the following terms and conditions:

2.2.1. Prior to the date which is nine (9) months prior to the end of the then
current Primary Term or Renewal Term, as applicable, Tenant shall give Landlord
written notice that Tenant desires to exercise its right to extend the then
current Term with respect to either (a) the entire Premises, (b) both the Desert
Hope Property and the Resolutions LV Property exclusively, or (c) both the
Greenhouse Property and the Resolutions Arlington Property exclusively, for one
(1) Renewal Term; provided, however, if Tenant gives such exercise notice at a
time when the extension option is not exercisable due to the occurrence of an
event or circumstance as described in Section 2.2(c), then (i) the time period
for the giving of such notice automatically shall be deemed extended by the then
remaining cure period, if any, applicable to such event or occurrence, and
(ii) if such event or circumstance is thereafter timely cured, such notice
automatically shall be deemed to have been given on the date as of which such
cure has been effected. For avoidance of doubt, Landlord and Tenant acknowledge
and agree that any option for a Renewal Term may be exercised with respect to
either (a) all Properties subject to this Master Lease, (b) both the Desert Hope
Property and the Resolutions LV Property exclusively, or (c) both the Greenhouse
Property and the Resolutions Arlington Property exclusively. The Primary Term
and any applicable Renewal Term(s) are referred to collectively herein as the
“Term”.

2.2.2. All other provisions of this Master Lease shall remain in full force and
effect and shall continuously apply throughout the Renewal Term(s).

3. Rent.

3.1. Rent. Subject to adjustment as set forth in Section 3.2 below, annual
minimum rent (“Fixed Annual Rent”) payable hereunder shall be in an amount equal
to Two Million One Hundred Eighty-Seven Thousand Five Hundred and No/100 Dollars
($2,187,500.00), payable in advance in equal monthly installments of One Hundred
Eighty-Two Thousand Two Hundred Ninety-One and 67/100 Dollars ($182,291.67)
(“Fixed Monthly Rent”) on the first (1st) day of each calendar month of the Term
commencing on the Commencement Date; provided, however, that if such day is not
a Business Day (as defined hereinafter), the applicable Fixed Monthly Rent shall
be payable on the immediately preceding Business Day. An allocation of the Fixed
Annual Rent by each Facility is set forth in Schedule 3.1 attached hereto and
incorporated herein. Notwithstanding the foregoing, the Fixed Monthly Rent and
Fixed Annual Rent shall not be jointly and severally allocated to Concorde,
Greenhouse,

 

3



--------------------------------------------------------------------------------

LVOP and DOP. Accordingly, only the Fixed Annual Rent and Fixed Monthly Rent
shall be allocated to the Person (as defined in Section 5.4 herein) that is the
sole tenant of the Facility for which an allocation is reflected on Schedule
3.1. For illustration purposes, only Concorde shall be liable for the Fixed
Annual Rent and Fixed Monthly Rent allocated to the Resolutions LV Facility. In
the event less than all of the Properties are renewed for a Renewal Term, the
allocations of the Fixed Annual Rent and Fixed Monthly Rent provided on Schedule
3.1 with respect to each Property shall apply to the Renewal Term for such
Property. The term “Business Day” shall mean any day on which banking
institutions in Nashville, Tennessee are open for the conduct of normal banking
business.

3.2. Escalation of Fixed Annual Rent. On the first (1st), second (2nd) and third
(3rd) anniversary of the Commencement Date, Fixed Annual Rent will increase to
the amount equal to one hundred one and one-half percent (101.5%) of the Fixed
Annual Rent in effect for the immediately preceding Lease Year. Thereafter, on
the fourth (4th) anniversary of the Commencement Date and on each subsequent
anniversary of the Commencement Date occurring during the Primary Term and any
Renewal Term, the Fixed Annual Rent will increase to the amount equal to the CPI
Factor (as defined herein) multiplied times the Fixed Annual Rent in effect for
the immediately preceding Lease Year (provided, however, the new adjusted Fixed
Annual Rent shall never be (a) less than the amount equal to one hundred one and
one-half percent (101.5%) of the Fixed Annual Rent (or allocation thereof in the
event less than all of the Properties are subject to a Renewal Term) in effect
for the immediately preceding Lease Year, or (b) more than the amount equal to
one hundred three percent (103.0%) of the Fixed Annual Rent (or allocation
thereof in the event less than all of the Properties are subject to a Renewal
Term) in effect for the immediately preceding Lease Year. The “CPI Factor” is
the percentage equal to a fraction, the numerator of which is the Index (as
defined herein) most recently published prior to the first day of the new Lease
Year (the “Numerator Index”) and the denominator of which is the then current
Index on the date that is twelve (12) months prior to the date on which the
Numerator Index was published. The term “Index” shall mean the Consumer Price
Index for All Urban Consumers (CPI-U) for the U.S. City Average for All Items
(1982-84=100), published by the Bureau of Labor Statistics of the United States
Department of Labor.

3.3. Proration for Partial Periods. The Fixed Monthly Rent for any partial month
during the Term shall be prorated based on actual days elapsed.

3.4. Absolute Net Lease. All Fixed Annual Rent and any other rent payments or
other payments or obligations owed to Landlord under this Master Lease shall be
absolutely net to Landlord, and, during the entire Term, Landlord shall have no
cost obligation, responsibility or liability whatsoever for repairing,
operating, maintaining or owning the Premises except for matters caused by, due
to or a result of the gross negligence or willful misconduct of Landlord or its
members, managers, officers, directors, shareholders, partners, agents,
representatives, contractors, subcontractors, employees, successors or assigns.
Accordingly, Tenant shall pay Fixed Annual Rent to Landlord during the Term all
Taxes (as defined in Section 4.1), assessments, utility charges, operating
expenses, insurance premiums and any other charge or expense, levy, fine, fee or
cost in connection with the Premises and the ownership, operation and
maintenance, repair and replacement thereof, including but not limited to all
expenses and charges, whether for upkeep, maintenance, operation, repair,
refurnishing, refurbishing, restoration, replacement, insurance premiums, Taxes,
utilities, occupational licenses and other permits and other operating or other
charges of a like nature, whether known or unknown, ordinary or extraordinary,
foreseen or unforeseen, anticipated or unanticipated, and in effect now or
enacted hereafter (the foregoing collectively, “Impositions”). Except as
otherwise expressly provided in this Master Lease, all Impositions shall be the
sole responsibility of Tenant and shall be paid by Tenant thirty (30) days
before any fine, penalty, interest or cost may be added thereto for the
non-payment thereof (or sooner if elsewhere herein required). This provision is
not in derogation of the specific provisions of this Master Lease, but in
expansion thereof and as an indication of the general intentions of the Parties
hereto. Tenant shall continue to pay Fixed Annual Rent and to perform its
obligations under this Master Lease even if Tenant claims that Landlord has
breached any obligation under this Master Lease or that Tenant has been damaged
by any act or omission of Landlord. Therefore, Tenant shall at all times remain
obligated to fully and faithfully pay and perform all its obligations under this
Master Lease, without any right of set-off, counterclaim, abatement, deduction,
or any other reduction. Tenant’s sole right to recover damages against Landlord
by reason of a breach or alleged breach of Landlord’s obligations under this
Master Lease shall be to pursue, prove and subsequently be awarded by a court of
competent jurisdiction a judgment for such damages in a separate action against
Landlord.

 

4



--------------------------------------------------------------------------------

4. Taxes, Assessments and Other Charges.

4.1. Tenant’s Obligations. Tenant agrees to pay and discharge (including the
filing of all required returns) directly to the appropriate assessing authority
any and all taxes (including, but not limited to, real estate and personal
property taxes, business and occupational license taxes, ad valorem sales, use,
single business, gross receipts, transaction privilege, franchise taxes,
business privilege, rent or other excise taxes) and other assessments levied or
assessed against the Premises, Tenant’s interest therein or against Landlord
with respect to this Master Lease and/or the Premises (but excluding any state
or federal income tax based upon the net income of Landlord) (individually a
“Tax” and collectively, “Taxes”), when same shall become due and, in any event,
prior to delinquency or imposition of any fine, penalty, interest or other cost.
To the extent that in lieu of the whole or any part of any Taxes levied on the
Premises, there is levied on Landlord a capital tax directly on the rents
received therefrom or a franchise tax (such as the so-called “margin tax” in
Texas), assessment, or a charge based, in whole or in part, upon such rents,
then all such taxes, assessments, or charges, or the part thereof so based,
shall be deemed to be included within the term “Taxes” to be governed by this
Section 4. The term “Taxes” shall not include any taxes based solely upon the
income of Landlord. All Taxes due and payable for the tax year in which the Term
expires shall be prorated equitably between Landlord and Tenant.

4.2. Right to Protest. Landlord and/or Tenant shall have the right, but not the
obligation, to protest the amount or payment of any Taxes by appropriate legal
proceedings diligently conducted in good faith. Landlord shall, if necessary for
Tenant to pursue such protest, join in such protest brought by Tenant, provided
that Landlord shall not incur any expense because of any such protest. Tenant
shall in advance of such protest provide such good and sufficient undertaking,
if any, as may be required by law to accomplish a stay of any foreclosure, and
Tenant shall diligently and continuously prosecute any such protest. In the
absence of such undertaking, Tenant shall pay any Tax, assessment or other
charge before the imposition of any penalty or interest and, in any event, shall
remain responsible for the payment of any such penalty or interest. If Landlord
receives notice that the taxing authority is about to foreclose on the Premises,
Landlord shall be entitled to make a written demand on Tenant to immediately pay
such Taxes and if such Taxes are not so paid, Landlord may draw upon any
security deposit (or other undertaking by Tenant as described above) by Tenant,
if any, and use such funds to pay Taxes then owing. Any funds advanced by
Landlord to pay such Taxes shall constitute an obligation of Tenant to Landlord
and shall promptly be reimbursed by Tenant to Landlord upon demand.

4.3. Tax Impounds and Tax Escrow. Upon an Event of Default (as defined),
Landlord shall have the right, at its option, to require Tenant to
(i) immediately deposit with Landlord an amount equal to all Taxes currently
due, and (ii) make monthly deposits with Landlord in such amount as will be
sufficient to permit Landlord to pay all Taxes in full from such deposits when
next becoming due, and (iii) thereafter to deposit with Landlord one-twelfth
(1/12) of the current annual Taxes on the first (1st) day of each month in
advance, together with such additional amounts as may be required to make
payments of Taxes due during said month. All such deposited amounts will be held
by Landlord without interest and will be applied by Landlord against the payment
of Taxes as they become due. Landlord shall deposit all impounded funds in
accounts insured by any federal or state agency and shall not commingle such
funds with other funds and accounts of Landlord. Interest or other gains from
such funds, if any, shall be the sole property of Landlord. Upon an Event of
Default, in addition to any other remedies, Landlord may apply all impounded
funds against any sums due from Tenant to Landlord. Landlord shall give to
Tenant an annual accounting showing all credits and debits to and from such
impounded funds received from Tenant.

4.4. Tax Bills and Receipts. Within ten (10) days after receipt by Landlord or
Tenant, as applicable, of a real estate Tax bill relating to the Premises or any
part thereof, such Party shall deliver to the other Party a copy of such Tax
bill. Tenant will pay all Taxes related to the Premises before the imposition of
any penalty or interest on such Tax payment and, in any event, shall remain
responsible for the payment of any such penalty or interest. Tenant shall
promptly forward to Landlord proof of payment of all Taxes upon receipt of a
written request from Landlord.

4.5. Other Charges. Tenant shall contract in its own name for all utilities and
services used at the Premises. Tenant agrees to pay and discharge, punctually as
and when the same shall become due and payable without penalty, all electricity,
gas, garbage collection, cable television, telephone, water, sewer, and other
utilities costs and all other charges, obligations or deposits assessed against
the Premises during the Term. If Tenant defaults in the payment of any such
utility charges, Landlord may, at its option, pay them for Tenant’s account, in
which event Tenant shall promptly reimburse Landlord upon demand. Landlord shall
have no liability to Tenant for

 

5



--------------------------------------------------------------------------------

disruption of utilities to the Premises unless such disruption is caused by, due
to or a result of the gross negligence or willful misconduct of Landlord or its
members, managers, officers, directors, shareholders, agents, representatives,
contractors, subcontractors, partners, employees, successors or assigns.
Landlord under no circumstances shall be liable to Tenant in damages or
otherwise for loss or interruption for utility or other services for Tenant’s
business at the Premises unless such loss or interruption is caused by, due to
or a result of the gross negligence or willful misconduct of Landlord or its
members, managers, officers, directors, shareholders, agents, representatives,
contractors, subcontractors, partners, employees, successors or assigns.

5. Insurance.

5.1. General Insurance Requirements. Without limiting the liabilities or
indemnification obligations of Tenant, all insurance provided for in this Master
Lease shall be maintained under valid and enforceable policies issued by an
authorized surplus carrier in the state in which each Property is located,
having a general policyholders rating of not less than “A” in the then most
current A.M. Best’s Insurance Report, unless otherwise approved by Landlord and
any Facility Mortgagee. Any and all third party policies of insurance required
under this Master Lease shall name Landlord as an additional insured. In
addition, Landlord (and such other parties as Landlord may designate such as any
Facility Mortgagee) shall be shown as the loss payee under the casualty
insurance policy maintained by Tenant pursuant to Section 5.2. All policies of
insurance required herein may be in the form of “blanket” or “umbrella” type
policies which shall name Landlord and Tenant as their interests may appear and
allocate to the Premises the full amount of insurance required hereunder;
provided, however, that such “blanket” or “umbrella” type policies (including,
without limitation, the deductible amounts thereunder) are acceptable to and
have been approved by Landlord. Satisfactory certificates from the insurers
evidencing the existence of all policies of insurance required by this Master
Lease and showing the interest of Landlord shall be provided to Landlord prior
to the Commencement Date and shall provide that, during the Term, the subject
policy may not be canceled, except upon not less than ten (10) days prior
written notice to Landlord in the case of cancellation for nonpayment of
premium, and not less than thirty (30) days prior written notice to Landlord in
the case of cancellation for any other reason. Upon Landlord’s written request
following an alleged claim under any such insurance policies, Tenant shall
provide Landlord with a complete copy of the insurance policy within thirty
(30) days of such written request. Certificates therefor from the insurers
evidencing the existence thereof shall be provided to Landlord not less than ten
(10) days prior to the expiration dates of the policies. Any claims under any
policies of insurance described in this Master Lease shall be adjudicated by and
at the expense of Tenant or of its insurance carrier. All insurance policies or
certificates shall include provisions for not less than thirty (30) days prior
written notice to Landlord of any change in conditions or terms applicable to
the Properties.

5.2. Fire and Extended Coverage. Commencing with the Commencement Date and
continuing throughout the Term, Tenant shall keep each Property and Tenant’s
Personal Property in or on each such Property insured under an all risk property
insurance policy covering loss or damage by fire, vandalism and malicious
mischief, extended coverage perils and all physical loss perils, including, but
not limited to, sprinkler leakage, in an amount not less than 100% of the then
Full Insurable Value (as defined hereinafter) and without a coinsurance
requirement, and earthquake, windstorm and flood to the extent that any Facility
is located in a high hazard zone for any of those perils. Each such policy shall
cover a single Property and shall provide endorsements for law and ordinance
changes, demolition and increased cost of construction. Notwithstanding any
other provision in this Master Lease to the contrary, such insurance shall
contain a loss payable clause to the holder of any Facility Mortgage to which
this Master Lease shall be subject and subordinate. In addition, the casualty
insurance required under this Section 5.2 will include an agreed amount
endorsement such that the insurance carrier has accepted the amount of coverage
and has agreed that there will be no co-insurance penalty. The term “Full
Insurable Value” shall mean the actual replacement value of the applicable
Property (including all improvements, fixtures, major movable equipment and
furnishings at the applicable time located in the Improvements or in or on the
Property) and every portion thereof, including, if required, any endorsement to
include, as part of the coverage, the cost of compliance with changes in zoning
and building codes and other laws and regulations, demolition and debris removal
and increased cost of construction. Such Full Insurable Value may be determined
annually by a qualified appraiser on behalf of Landlord, at Landlord’s sole cost
and expense. Nothing herein shall be deemed to grant Landlord any interest
whatsoever in insurance proceeds for Tenant’s Personal Property which shall
remain the sole property of Tenant.

 

6



--------------------------------------------------------------------------------

5.3. Commercial General Liability. With respect to each Property, Tenant shall
maintain a commercial general liability insurance coverage (including products
liability and broad form coverage) against claims for bodily injury, death or
property damage occurring on, in or about such Property and the adjoining
sidewalks and passageways, and such insurance shall afford protection to
Landlord and Tenant in the initial amounts of not less than One Million and
No/100 Dollars ($1,000,000.00) per each occurrence and not less than Three
Million and No/100 Dollars ($3,000,000) in the aggregate.

5.4. Professional Liability Insurance. With respect to each Property, Tenant
shall maintain a professional liability insurance against liability imposed upon
Tenant or Landlord for damages on account of professional services rendered or
which should have been rendered by Tenant or any Person (as defined hereinafter)
for whose acts Tenant is legally liable on account of injury, sickness or
disease, including death at any time resulting therefrom, and including damages
allowed for loss of service, in a minimum amount of One Million and No/100
Dollars ($1,000,000.00) per each occurrence and Three Million and No/100 Dollars
($3,000,000) in the aggregate. Coverage maintained by Tenant shall be on an
“occurrence” basis unless Landlord otherwise consents in writing. For purposes
of this Master Lease, the term “Person” shall mean any individual, partnership,
association, corporation, limited liability company or other entity.

5.5. Automobile Liability Insurance. With respect to each Property, Tenant shall
maintain automobile liability insurance of not less than One Million and No/100
Dollars ($1,000,000.00) per occurrence covering all owned, non-owned and hired
vehicles.

5.6. Worker’s Compensation. With respect to each Property, Tenant shall at all
times maintain adequate workers’ compensation insurance coverage for all persons
employed by Tenant on the Property of each such Facility as well as employer’s
liability coverage with a limit of not less than One Million and No/100 Dollar
($1,000,000.00) per claim. Such worker’s compensation insurance shall be in
accordance with all requirements of applicable laws.

5.7. Business Interruption Insurance. With respect to each Property, Tenant
shall, at all times, keep in effect business interruption insurance in an amount
at least sufficient to cover each of the following for the period of the next
succeeding twelve (12) months following the occurrence of the business
interruption: (a) the aggregate of the cost of all Taxes and assessments due for
such twelve (12) month period with respect to such Property; (b) the cost of all
insurance premiums for insurance required to be carried by Tenant for such
twelve (12) month period with respect to such Property; (c) the aggregate of the
amount of the Fixed Monthly Rent (taking into account any adjustments thereto
described in Section 3.2 above) for such twelve (12) month period with respect
to such Property; and (d) the aggregate amount of the monthly estimated
additional rent or other amounts to be paid under this Master Lease with respect
to such Property, such as utilities and other operating expenses, whether
payable to third parties or to Landlord, for such twelve (12) month period. All
proceeds of any business interruption insurance shall be applied, first, to the
payment of any and all Fixed Monthly Rent payments for such twelve (12) month
period; second, to the payment of any Taxes and insurance deposits (to the
extent then required hereunder) required for such twelve (12) month period; and
any remaining balance of such proceeds shall be paid over to Tenant.

5.8. Deductible Amounts. Except with respect to worker’s compensation insurance,
the policies of insurance which Tenant is required to provide under this Master
Lease will not have deductibles or self-insured retentions in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00).

5.9. Coverage Adjustments. From time to time, Landlord or any Facility Mortgagee
may reasonably require Tenant to change the amount or type of insurance, or to
add or substitute additional reasonable coverages, required to be maintained by
Tenant hereunder, in each case, as may reasonably be necessary to reflect the
amounts and kinds of coverages customarily maintained by quality operators of
similar facilities in the geographic regions in which a Facility is located
however, any such change in the amount of types of insurance shall not be
required more than once per a twelve (12) month period.

5.10. Proceeds Deposited with Landlord. In the event Tenant receives or is
entitled to receive payment of casualty insurance proceeds in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in connection with
damage or casualty to the Improvements or the Fixtures, Tenant shall pay (or

 

7



--------------------------------------------------------------------------------

cause to be paid) such insurance proceeds to Landlord and Landlord shall hold
and disburse such proceeds for the repairing, rebuilding, restoring or replacing
of the Premises or any portion thereof subject to the pertinent provisions of
this Master Lease and any mortgage held by a Facility Mortgagee.

5.11. Waiver of Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne fully (other than deductible amounts as
provided herein) by insurance carriers to the extent provided in this Section 5,
and Landlord and Tenant hereby agree to look solely to, and seek recovery only
from, their respective insurance carriers in the event of a property loss to the
extent that such coverage is required under this Section 5. Landlord and Tenant
each hereby waive all rights and claims against each other for such losses,
provided such waiver of subrogation shall not affect the right of the insureds
to recover under their respective insurance policies. Landlord and Tenant agree
that their respective insurance policies are now, or shall be, endorsed such
that the waiver of subrogation shall not affect the right of the insured to
recover thereunder, so long as no material additional premium is charged
therefor.

5.12. Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, shall expire, be withdrawn, become void by
breach of any condition thereof by Tenant, or become void or in jeopardy by
reason of the failure or impairment of the capital of any insurer, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord and any Facility Mortgagee and in accordance with this Section 5; (ii)
the minimum limits of insurance coverage set forth in this Section 5 shall not
limit the liability of Tenant for its acts or omissions as provided in this
Master Lease; (iii) Tenant shall procure policies for all insurance for periods
of not less than one year and shall provide to Landlord and any Facility
Mortgagee certificates of insurance evidencing that insurance satisfying the
requirements of this Master Lease is in effect at all times; (iv) Tenant shall
pay as they become due all premiums for the insurance required by this
Section 5; (v) in the event any insurance policy required to be maintained by
Tenant hereunder contains any breach of warranty provisions, Tenant shall not
cause any violations of the policy warranties, declarations or conditions in
such policy; and (vi) in the event that Tenant fails to comply with any of the
requirements set forth in this Section 5, within three (3) days of the giving of
written notice by Landlord to Tenant, (A) Landlord shall be entitled to procure
such insurance; and (B) any sums expended by Landlord in procuring such
insurance shall be a monetary obligation and shall be repaid by Tenant.

5.13. Insurance Impounds and Insurance Escrow. Upon the occurrence of an Event
of Default, in addition to any other remedies, Landlord shall have the right, at
its option, to require Tenant to (i) immediately deposit with Landlord an amount
equal to all premiums currently due with respect to the insurance policies
required to be maintained by Tenant under this Master Lease, and (ii) make
monthly deposits with Landlord in such amount as will be sufficient to permit
Landlord to pay all such premiums in full from such deposits when next becoming
due, and (iii) thereafter to deposit with Landlord one-twelfth (1/12) of the
current annual premiums with respect to such insurance policies on the first
(1st) day of each month in advance, together with such additional amounts as may
be required to make payments of such premiums due during said month. In such
event, Tenant shall advise Landlord of all insurance bills which are due and
shall cooperate fully with Landlord in assuring that the same are paid. All such
deposited amounts will be held by Landlord without interest and applied by
Landlord against the payment of the required insurance premiums as they become
due. Landlord shall deposit all impounded funds in accounts insured by any
federal or state agency and shall not commingle such funds with other funds and
accounts of Landlord. Interest or other gains from such funds, if any, shall be
the sole property of Landlord. Upon an Event of Default, in addition to any
other remedies, Landlord may apply all impounded funds against any sums due from
Tenant to Landlord. Landlord shall give to Tenant an annual accounting showing
all credits and debits to and from such impounded funds received from Tenant.

6. Maintenance, Regulatory Compliance, Permitted Use and Miscellaneous
Operational Covenants.

6.1. Tenant’s Maintenance Obligations.

6.1.1. Tenant, at Tenant’s sole cost and expense, will keep and maintain the
Premises in good appearance, repair and condition, ordinary wear and tear
excepted. Tenant shall promptly make or cause to be made all repairs and
replacements, interior and exterior, structural and nonstructural (including,
without limitation, the heating, plumbing, electrical, mechanical and drainage
systems and all structural components,

 

8



--------------------------------------------------------------------------------

including building walls, roofs, floors, foundations, windows and doors and
related systems and equipment), ordinary and extraordinary, foreseen and
unforeseen, necessary to (a) keep the Premises in good and lawful order and
condition and in compliance with all requirements for the operation of each
Facility for the Permitted Use applicable to each such Facility, and
(b) maintain all licenses, permits and governmental approvals necessary to
operate each such Facility for its Permitted Use, unless such maintenance or
repair is caused by, due to or the result of the gross negligence or willful
misconduct of Landlord or its members, managers, officers, directors,
shareholders, agents, representatives, contractors, subcontractors, partners,
employees, successors and assigns. Any repairs and/or replacements shall be
Landlord’s property (excluding any replacements of Tenant’s Personal Property)
upon installation without any compensation therefor and may not subsequently be
removed by Tenant from the Premises, unless required as a subsequent repair or
replacement in compliance with this Master Lease. All Tenant’s work in repairing
or replacing any part or component of the Premises shall be done utilizing
repair or replacement parts of comparable specification and quality as the item
so repaired or replaced, shall be done in a good and workmanlike manner and
shall be performed and installed free and clear of all liens and encumbrances.
Tenant shall promptly replace any glass which may be broken or damaged with
glass of comparable kind and quality. Tenant shall surrender the Premises at the
expiration of this Master Lease in substantially the same condition as when
received, ordinary wear and tear excepted. Tenant will notify Landlord when it
becomes aware that any material repairs or replacements (in excess of $50,000.00
in any one instance) need to be made and Landlord shall have the right to
monitor, inspect and/or approve of same.

The foregoing maintenance and repair obligations of Tenant shall apply to the
entire Premises, including without limitation, the obligation to operate,
manage, equip, light and maintain the Land and any areas outside any Facility in
good order and repair, including, without limitation, restriping of parking
areas; repairing and replacing paving and the substrata thereof for parking,
driveway, sidewalk and curb facilities; keeping such areas properly drained,
reasonably free of ice, snow, trash, rubbish, waste, and obstructions, and in a
neat, clean, orderly and sanitary condition; keeping such areas suitably lit;
promptly removing abandoned cars and other debris; maintaining signs, markers,
and other means and methods of pedestrian and vehicular traffic control; keeping
all bushes adequately mulched, grass cut and plants trimmed and pruned; subject
to any applicable water restrictions, keeping all landscaping adequately
irrigated; maintenance and repair of the landscaping and the irrigation systems;
maintenance and repair of all lighting systems in the parking and walkway areas;
maintenance and repair of the storm drainage and sanitary sewer systems; garbage
disposal; and maintenance and repair of utility systems serving such areas to
the extent that such maintenance and repair are not the obligation of a third
party. Landlord shall have no requirement to maintain any portion of Premises.
Landlord hereby partially assigns, to the extent assignable and without
representation or warranty, any manufacturer, supplier, installer, contractor,
and subcontractor warranties that are issued in connection with the construction
and/or equipping of the Facilities (the “Project Warranties”) to Tenant such
that either Landlord or Tenant will have the right to enforce all Project
Warranties without the joinder of the other.

6.1.2. As part of Tenant’s obligations under this Section 6.1, Tenant shall be
responsible to maintain (and/or replace in Tenant’s discretion) any equipment or
personal property comprising Tenant’s Personal Property, in good condition,
ordinary wear and tear excepted.

6.1.3. In the event that any repairs or replacements require that a building
permit or other governmental authorization be obtained, the provisions of
Section 6.5 herein shall apply to such repair or replacement work. Tenant will
repair promptly, at its own expense, any damage to the Premises caused by
bringing into the Premises any items of equipment or personal property for
Tenant’s use, or by the installation, use or removal of such equipment or
personal property, regardless of the cause of such damage. Tenant waives any
right to require Landlord to maintain, repair or rebuild all or any part of the
Premises for any reason whatsoever, unless such maintenance, repair or
rebuilding is caused by, due to or a result of the gross negligence or willful
misconduct of Landlord or its members, managers, officers, directors,
shareholders, agents, representatives, contractors, subcontractors, partners,
employees, successors or assigns.

6.1.4. In the event of an Event of Default by Tenant relating to a breach of
Tenant’s obligations under this Section 6.1, in addition to Landlord’s remedies
under Section 12.2, Landlord may, but shall not be obligated to enter the
Premises and cause such maintenance, repair or replacement to be done, as
Landlord deems necessary, and Tenant shall, within ten (10) days after receipt
of an invoice and reasonable back-up documents, pay to Landlord all
out-of-pocket costs actually incurred by Landlord.

 

9



--------------------------------------------------------------------------------

6.1.5. Landlord shall not be liable to Tenant or any other Person, including
employees and invitees, for death or injury to the person or for loss or damage
to property caused by theft, vandalism, water, rain, snow, frost, fire, storm or
accident, or by breakage, stoppage, or leakage of water, gas, heating or sewer
pipes or plumbing, upon, about or adjacent to the Premises or by any other
cause, except to the extent caused by, due to or the result of the gross
negligence or willful misconduct of Landlord or its members, managers, officers,
directors, shareholders, agents, representatives, contractors, subcontractors,
partners, employees, successors or assigns.

6.1.6. Intentionally Omitted.

6.2. Regulatory Compliance.

6.2.1. Tenant shall comply in all material respects with all federal, state and
local licensing and other laws and regulations applicable to the operation of
each Facility for the Permitted Use applicable to each such Facility.

6.2.2. Upon receipt of written request from Landlord, Tenant will provide copies
of all material licenses, permits, approvals, registrations, contracts,
consents, franchises, qualifications, accreditations and other authorizations
then maintained by Tenant or any Affiliate (as defined hereinafter) of Tenant or
under Tenant’s Control (as defined hereinafter) for the ownership, operation and
payment for services related to the applicable Facility. For purposes of this
Master Lease, (a) the term “Affiliate” shall mean, with respect to any Person,
any other Person which directly or indirectly Controls (as defined hereinafter),
is Controlled by or is under common Control with the such Person, and (b) the
term “Control” or “Controls” shall mean, as applied to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through
ownership, voting control, by contract or otherwise.

6.2.3. Intentionally Omitted.

6.2.4. Intentionally Omitted.

6.2.5. Upon Landlord’s written request, from time to time during the Term,
Tenant shall certify in writing to Landlord and to any other parties as Landlord
may designate that Tenant’s representations, warranties and obligations under
this Section 6 remain true and correct and have not been breached. Tenant shall
promptly notify Landlord in writing if any of such representations, warranties
or covenants are no longer true or have been breached or if Tenant has a
reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Tenant shall comply with all legal
requirements and directives of any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, special district, or other instrumentality of any government, whether
federal, state or local, domestic or foreign, and any self-regulatory
organization (each, a “Governmental Authority”) and, upon Landlord’s written
request, provide to Landlord copies of all notices, reports and other
communications exchanged with, or received from, any Governmental Authority
relating to such an event.

6.2.6. All application, inspection and other fees, costs and charges associated
with the issuance and/or change of any licensure or certification for use and/or
operation of each Facility for its Permitted Use shall be borne solely by
Tenant.

6.2.7. Intentionally Omitted.

6.2.8. Intentionally Omitted.

6.2.9. Intentionally Omitted.

6.2.10. Landlord and Tenant acknowledge that as of the Commencement Date, Tenant
and the Facilities are not certified to participate in Medicare and Medicaid (or
any successor programs). If, however, during the Term, any of the Facilities
participates in Medicare and Medicaid (or any successor programs)

 

10



--------------------------------------------------------------------------------

(hereinafter, a “Participating Facility”), Tenant shall substantially comply
with applicable laws, rules and regulations relating thereto (including, without
limitation, timely filing of Medicare or Medicare cost reports and other
material reports required to be filed by any Participating Facility).

6.3. Permitted Use. Tenant shall continuously use and occupy each Property and
each Facility during the Term only for the permitted use applicable to such
Facility as described in Schedule 6.3 attached hereto and incorporated herein
(the “Permitted Use”); and Tenant shall not use any of the Properties or the
Facilities for any other purpose without the prior written consent of Landlord.
Notwithstanding the foregoing, Landlord’s consent shall not be required to use
any of the Properties as inpatient treatment centers, outpatient treatment
centers and/or sober lodging facilities.

6.4. No Liens; Permitted Contests. Tenant shall not cause or permit any liens,
levies or attachments to be placed or assessed against Landlord’s fee or other
interest in the Premises or against Tenant’s leasehold interest for any reason.
The foregoing shall not prohibit Tenant from granting liens on Tenant’s Personal
Property. Tenant, however, shall be permitted in good faith and at its expense
to contest the existence, amount or validity of any lien upon Landlord’s fee or
other interest in the Premises or Tenant’s leasehold interest by appropriate
proceedings sufficient to prevent the collection or execution of the lien or
claim so contested, as well as the sale, forfeiture or loss of any of the
Premises or any rent to satisfy the same. Tenant shall provide Landlord with
security satisfactory to Landlord, in Landlord’s reasonable judgment, to assure
the foregoing. Each contest permitted by this Section 6.4 shall be promptly and
diligently prosecuted to a final conclusion by Tenant and shall be subject to
similar requirements concerning Tenant’s contesting of Taxes.

Tenant shall indemnify the Landlord Indemnified Parties against any loss or
expenses incurred as a result of the assertion of any such lien (excluding any
liens in favor of any creditor of Landlord or any liens caused by, due to or
arising from the gross negligence or willful misconduct of Landlord or its
members, managers, officers, directors, shareholders, agents, representatives,
contractors, subcontractors, partners, employees, successors or assigns), and
Tenant covenants and agrees to remove or bond-over any asserted lien by any
means permitted by law within thirty (30) days of the assertion of such lien or
claim of lien. In the event Tenant fails to remove or bond-over such lien within
such thirty (30) day period then, in addition to its other remedies under this
Master Lease, Landlord shall have the right to discharge the lien or bond-over
the lien by any means permitted by law and, in any such event, Tenant shall pay
all costs so incurred by Landlord immediately upon written demand to Tenant.
Tenant shall have no right to subject Landlord’s interest in the Premises to any
lien to secure any contracts signed by Tenant, and Tenant shall so advise all
persons furnishing labor, material or services (including, without limitation,
design or engineering services) to the Premises.

6.5. Alterations by Tenant. Subject to the provisions of this Section 6.5
(relating to equipment and personal property), Tenant shall have the right to
make non-structural alterations, improvements and modifications to any Facility,
from time to time, as it may determine is desirable for the continuing and
proper use and maintenance of the Premises under this Master Lease without the
consent of Landlord; provided, however, that (a) any alterations, improvements,
or modifications to a Facility shall not affect any structural component of the
Improvements or substantially change the exterior architecture of any of the
Improvements (provided, however, that paint, landscaping and other decorative
features shall not be considered a substantial change to the exterior
architecture); (b) the cost of such alterations, improvements and/or
modifications with respect to a single Facility is not in excess of Three
Hundred Thousand and No/100 Dollars ($300,000.00) in any rolling twelve
(12) month period with respect to such Facility; (iii) all work in excess of
Fifty Thousand and No/100 Dollars ($50,000.00) in any one case must be performed
by licensed bondable contractors; (iv) all such alterations, improvements and
modifications must be compliant with the Americans with Disabilities Act and any
similar statutes of the state in which such Facility is located; and (v) any
equipment, appliances or other items comprising a part of Tenant’s Personal
Property that are replaced shall be deemed, upon installation and/or use, to be
the property of Tenant and deemed a part of Tenant’s Personal Property. Landlord
hereby confirms its approval and consent to the scope of work contemplated by
the documents described in Schedule 6.5 attached hereto and incorporated herein
with respect to the Resolutions Arlington Facility. Otherwise, all alterations,
improvements and modifications to the Premises and all replacement of equipment,
appliances or other items of personal property (other than Tenant’s Personal
Property) shall require the prior written consent of Landlord (which shall not
be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, other than alterations, improvements or modifications which were made
to comply with applicable codes, laws or ordinances and with respect to which
Tenant provided Landlord with prior

 

11



--------------------------------------------------------------------------------

written notice and alterations, improvements or modifications with respect to
which Landlord granted its prior written consent, at the expiration or earlier
termination of this Master Lease Tenant will be obligated to remove all material
alterations, improvements and alterations if and to the extent that Landlord
directs and to restore the Premises to their original condition as of the
Commencement Date (ordinary wear and tear excepted), at Tenant’s sole cost and
expense. The cost of all such alterations, improvements, replacements,
modifications or other purchases, whether undertaken as a requirement of any
on-going licensing or other regulatory requirement or otherwise shall be borne
solely and exclusively by Tenant and shall immediately become a part of the
Premises and the property of Landlord subject to the terms and conditions of
this Master Lease. All work done in connection therewith shall be done in a good
and workmanlike manner and in compliance with all existing codes and regulations
pertaining to the Premises and shall comply with the requirements of any
Facility Mortgagee and insurance policies required under this Master Lease. In
the event any items of the Premises have become inadequate, obsolete or worn out
or require replacement (by direction of any Governmental Authority), Tenant
shall remove such items and exchange or replace the same at Tenant’s sole cost
with items that are the functional equivalent and the same shall become part of
the Premises and property of Landlord (except to the extent that the replacement
is of one or more items of Tenant’s Personal Property, in which case, such
replacement item(s) or article(s) will remain Tenant’s Personal Property) and
subject to the terms of this Master Lease.

6.6. Intentionally Omitted.

6.7. Upgrade Expenditures. During the Term, within thirty (30) days following
each anniversary of the Commencement Date, Tenant shall deliver to Landlord a
written report (with supporting documentation reasonably required by Landlord)
detailing the Upgrade Expenditures (as defined herein) that Tenant has made to
each Facility during the immediately preceding one (1) year period. “Upgrade
Expenditures” means expenditures in commercially reasonable amounts to Persons
not affiliated with Tenant for upgrades or improvements to any Facility that
have the effect of maintaining or improving its competitive position in its
respective marketplace, including new or replacement wallpaper, tiles, window
coverings, lighting fixtures, painting, upgraded landscaping, carpeting,
architectural adornments, common area amenities and the like, including, without
limitation, capital improvements or repairs (including repairs or replacements
of the roof, structural elements of the walls, parking area or the electrical,
plumbing, HVAC or other mechanical or structural systems), the cost of which
individually exceeds One Thousand and No/100th Dollars ($1,000.00).

6.8. Signs and Antennas. Tenant shall have the right to place upon the Premises
any signs, antennas or other data, voice or image transmission equipment without
Landlord’s prior written consent. The installation of any signs, antennas or
other data, voice or image transmission equipment shall be completed at Tenant’s
sole cost and expense and must comply with all applicable governmental
requirements. Tenant, at its sole cost, shall be responsible for obtaining all
permits required for such approved signs, antennas or other data, voice or image
transmission equipment. Tenant shall maintain such signs, antennas or other
data, voice or image transmission equipment, in a good state of repair and shall
repair any damage to the Premises arising from the erection, maintenance or
removal of such signs, antennas or equipment at the expiration or termination of
this Master Lease (normal wear and tear excluded). Upon the expiration or
termination of this Master Lease, all signs, antennas or other data, voice or
image transmission equipment shall be removed in accordance with Section 8.2
(except for any signs or items of equipment that Landlord requests remain with
the Premises by written notice to Tenant or that existed as of the Commencement
Date). Tenant shall pay all Taxes, fees or similar charges relating to any
signs, antennas or other data transmission equipment that is installed on the
Premises.

7. Environmental Matters.

7.1. Representations and Warranties. Tenant represents and warrants to Landlord,
which representations and warranties shall survive the execution, delivery and
termination of this Master Lease, that (a) neither the Premises nor Tenant is
subject to any pending or, to Tenant’s actual knowledge, threatened,
investigation or inquiry by any Governmental Authority, or, to Tenant’s actual
knowledge, subject to any remedial obligations, concerning Environmental
Activities (as defined hereinafter) or Hazardous Materials Laws (as defined
hereinafter) that would reasonably be expected to have a Material Adverse Effect
(as defined hereinafter), (b) Tenant has not received any written or oral notice
or other communication from any Governmental Authority relating to (i) Hazardous
Materials Laws; (ii) possible liability of any Person pursuant to any Hazardous
Materials Laws; (iii) any other Environmental Condition (as defined hereinafter)
that would have a Material Adverse Effect; or (iv) any actual or potential
administrative or judicial proceedings in connection with any of the foregoing
that, in any such case, would reasonably be expected to have a Material Adverse
Effect. For purposes of this Master Lease, the following defined terms shall
have the meanings provided for herein:

 

12



--------------------------------------------------------------------------------

7.1.1. “Environmental Activities” shall mean, with respect to each Property, the
use, generation, transportation, handling, discharge, production, treatment,
storage, release or disposal of any Hazardous Materials (as defined herein) from
the Property or located on or present on or under the Property at any time
before, on or after the Commencement Date and through the expiration or earlier
termination of the Term with respect to such Property.

7.1.2. “Environmental Condition” shall mean, with respect to each Property, any
material noncompliance on or about the Property with any Hazardous Materials Law
occurring at any time before, on or after the Commencement Date and through the
expiration or earlier termination of the Term with respect to such Property.

7.1.3. “Environmental Notice” shall mean any notice or report from a
Governmental Authority, whether oral or written, of any the following: (a) any
suit, proceeding, investigation, order, consent order, injunction, writ, award,
or action related to or affecting the Handling (as defined hereinafter) of any
Hazardous Materials on or about the Premises or relating to Tenant’s Operations;
(b) any Spill (as hereinafter defined) or Environmental Condition on or about
the Premises or relating to Tenant’s Operations (as hereinafter defined); (c)
any dispute relating to Tenant’s or any third party’s Handling (as defined
hereinafter) of any Hazardous Materials, Spill or Environmental Condition on or
about the Premises or relating to Tenant’s Operations; (d) any claims by or
against any insurer related to or arising out of any Hazardous Materials, Spill
or Environmental Condition on or about the Premises or relating to Tenant’s
Operations; (e) any recommendations or requirements of any Governmental
Authority, or insurer relating to any Handling of Hazardous Materials, Spill, or
Environmental Condition on or about the Premises; (f) any lien imposed or
threatened to be imposed on the Premises under any Hazardous Materials Law;
(g) any non-compliance with any Hazardous Materials Laws related in any way to
the Property;

7.1.4. “Handling” shall mean use, treatment, storage, manufacture, processing,
distribution, transport, placement, handling, discharge, generation, production
or disposal.

7.1.5. “Hazardous Materials” shall mean (a) any petroleum products and/or
by-products (including any fraction thereof), flammable substances, explosives,
radioactive materials, hazardous or toxic wastes, substances or materials, known
carcinogens or any other materials, contaminants or pollutants which pose a
hazard to the Premises or to persons on or about the Premises or cause the
Premises to be in violation of any Hazardous Materials Laws; (b) asbestos in any
form which is determined by Landlord to be friable or otherwise in violation of
law; (c) urea formaldehyde in foam insulation or any other form;
(d) transformers or other equipment which contain dielectric fluid containing
levels of polychlorinated biphenyls; (e) medical wastes and biohazards;
(f) radon gas; (g) the contents of USTs (as defined in Section 7.4) or similar
above-ground storage facilities which may be toxic to the public or to wildlife
or vegetation on or near the Premises; and (h) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority or may or could pose a hazard to the health and safety of
the occupants of the Premises or the owners and/or occupants of property
adjacent to or surrounding the Premises, including, without limitation, any
materials or substances that are listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) as amended from time
to time.

7.1.6. “Hazardous Materials Claims” shall mean any and all investigations,
inquiries, enforcement, clean-up, removal or other governmental or regulatory
actions or orders threatened, instituted or completed pursuant to any Hazardous
Materials Laws, together with all claims made or threatened by any third party
against the Premises, Landlord or Tenant relating to damage, contribution, cost
recovery compensation, loss or injury resulting from any Hazardous Materials.

7.1.7. “Hazardous Materials Laws” shall mean any local, state or federal laws,
ordinances, regulations, rules, orders, guidelines or policies relating to the
environment, health and safety, Environmental Activities, Hazardous Materials,
air and water quality, waste disposal and other environmental matters.

 

13



--------------------------------------------------------------------------------

7.1.8. “Material Adverse Change” or relatedly “Material Adverse Effect” shall
mean any change(s) which (i) has or would reasonably be expected to have a
material adverse effect on the financial condition of the business, operations,
properties, assets, or liabilities of any single Facility, Tenant or Guarantor,
either individually or taken as a whole, or (ii) constitutes a material adverse
change in or material adverse effect on the legality, validity or enforceability
of this Master Lease or the Master Lease Guaranty, or (iii) constitutes a
material adverse change in or material adverse effect upon the existence,
perfection or priority of any security interest or lien securing this Master
Lease or the value of any collateral securing this Master Lease, or
(iv) constitutes a material violation of any material law, regulation or rule of
any Governmental Authority that is not cured within sixty (60) days, unless such
violation is being contested or appealed by appropriate proceedings, or is
unable to be cured within sixty (60) days, or (v) has materially impaired or
would reasonably be expected to materially impair the ability of Guarantor to
perform the obligations set forth in the Master Lease Guaranty, or (vi) has
materially impaired or would reasonably be expected to materially impair the
ability of Tenant to perform its obligations or to consummate the transactions
under this Master Lease.

7.1.9. “Spill” shall mean any spill, contamination, discharge, leakage, release
or escape of any Hazardous Materials in or affecting the Premises, whether
sudden or gradual, accidental or anticipated, that has occurred during Tenant’s
Operations.

7.2. Compliance with Hazardous Materials Laws. As a material inducement to
Landlord to lease the Premises to Tenant, Tenant covenants and warrants that
Tenant and Tenant’s Operations (as defined hereinafter) will, at all times,
comply in all material respects with all Hazardous Materials Laws. For purposes
of this Master Lease, the term “Tenant’s Operations” shall mean the use or
occupancy of the Premises by Tenant, and any subtenant, licensee, manager,
concessionaire of Tenant, at any time before, on or after the Commencement Date
and through the expiration or earlier termination of the Term.

7.3. Right of Entry/Compliance Inspections. Upon reasonable prior notice to
Tenant (which shall mean not more than five (5) Business Days prior written
notice but not less than two (2) Business Days prior written notice), Landlord
and any other Person designated by Landlord, including but not limited to any
receiver, any representative of a Governmental Authority or any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Premises at all reasonable times (including, without limitation, in connection
with the exercise of any remedies set forth in this Master Lease) to inspect the
Premises and to assess any and all aspects of the Environmental Condition of any
Premises and its use, including but not limited to, conducting any environmental
assessment or audit (the scope of which shall be determined in Landlord’s sole
and absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other invasive testing. Tenant shall
cooperate with and provide access to Landlord, and any other Person designated
by Landlord. Any such assessment or investigation shall be at Landlord’s sole
cost and expense, and shall not unreasonably interfere with Tenant’s Operations.

7.4. Inspections. At its sole cost and expense, Tenant shall have the Premises
inspected as may be required by any Hazardous Materials Laws for seepage,
spillage and other environmental concerns. Tenant shall maintain and monitor
underground storage tanks (“USTs”), if any, as may be required in accordance
with all Hazardous Materials Laws. Tenant shall provide Landlord with written,
certified results of all such inspections performed on the Premises. All costs
and expenses associated with any such required inspection, preparation and
certification of results, as well as those associated with any corrective
action, shall be paid by Tenant. All inspections and tests performed on the
Premises shall be in compliance with all Hazardous Materials Laws.

7.5. UST Compliance. Tenant shall comply with all applicable federal, state and
local regulations and requirements regarding USTs, if any, including, without
limitation, any of such regulations or requirements which impose (a) technical
standards, including, without limitation, performance, leak prevention, leak
detection, notification reporting and recordkeeping; (b) corrective action with
respect to confirmed and suspected releases occurring before, on or after the
Commencement Date; and (c) financial responsibility for the payment of costs of
corrective action and compensation to third parties for injury and damage
resulting from any such releases. Tenant shall immediately notify Landlord, in
writing, of the following, promptly upon acquiring actual knowledge

 

14



--------------------------------------------------------------------------------

thereof: (i) the presence in, on or under the Premises, or the release from any
USTs, if any, in, on or under the Premises, of any Hazardous Materials in
material violation of any Hazardous Materials Laws occurring before, on or after
the Commencement Date or of which Tenant has actual knowledge, and (ii) any and
all enforcement, clean up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Hazardous
Materials Laws affecting the Premises. In the event of any such release of any
Hazardous Materials from any USTs before, on or after the Commencement Date in,
on or under the Premises, Tenant shall promptly remedy such situation in
accordance with all Hazardous Materials Laws. Should Tenant fail to remedy or
cause the remedy of such situation in accordance with all Hazardous Materials
Laws, Landlord shall be permitted to take such actions as required in order to
remedy such situation and all reasonable costs incurred in connection therewith.

7.6. Compliance Certificate. Tenant shall, upon Landlord’s written request,
deliver to Landlord a certificate stating that Tenant is and has been in
compliance with all of the environmental representations, warranties and
covenants in this Master Lease.

7.7. Notice to Landlord. Promptly upon receipt of any Environmental Notice from
any Person, Tenant shall deliver to Landlord a true, correct and complete copy
of any written Environmental Notice or a true, correct, and complete report of
any non-written Notice.

7.8. Remediation. In the event of any Spill or Environmental Condition in, on or
under the Premises, Tenant shall promptly take all of the following actions, at
its sole cost and expense, and without limitation to any other provision of this
Master Lease:

7.8.1. notify Landlord, as provided in Section 7.7 herein;

7.8.2. effectuate any remediation required by any Governmental Authority with
respect to such Spill or Environmental Condition;

7.8.3. promptly commence and diligently pursue all steps commercially reasonably
necessary to clean up any such Spill and any contamination related to the Spill
or to remediate or abate such Environmental Condition;

7.8.4. promptly provide Landlord with copies of all reports, data, proposals,
test results or analyses, assessment or remediation plans relating to such
incidents; and

7.8.5. fully cooperate with Landlord with respect to any such incident,
including permitting Landlord to monitor and inspect all activities pursuant to
this Section 7.8.

Should Tenant fail to undertake such remediation in accordance with this
Section 7.8, Landlord, thirty (30) days after written notice to Tenant (unless
in the case of an emergency), shall be permitted to complete such remediation,
and all costs incurred by Landlord in connection therewith, shall be deemed to
be a monetary obligation hereunder and paid by Tenant to Landlord immediately
upon written demand.

7.9. Tenant’s Indemnification of Landlord for Environmental Matters. Tenant
hereby agrees that it will indemnify, defend, save and hold harmless the
Landlord Indemnified Parties against and from, and will reimburse the Landlord
Indemnified Parties with respect to, any and all damages, claims, liabilities,
loss, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses, whether in court, out of court, in bankruptcy or
administrative proceedings or on appeal), penalties, or fines, incurred by or
asserted against the Landlord Indemnified Parties by reason or arising out of:
(a) the breach of any representation or undertaking of Tenant under this
Section 7; (b) the Spill or handling of any Hazardous Materials by Tenant or any
subtenant, licensee, concessionaire, manager, or other party occupying or using
the Premises before, on or after the Commencement Date and through the
expiration or earlier termination of the Term; (c) any loss, cost, expense,
claim, or liability arising out of any investigation, monitoring, clean-up,
containment, removal, storage, or restoration work required by any Hazardous
Materials Laws as a result of any Environmental Condition; (d) any claims of
third parties for loss, injury, expense, or damage of any kind or nature arising
out of any Environmental Condition or Spill affecting the Premises; and (e) any
actual loss of use or actual diminution in value of the Premises

 

15



--------------------------------------------------------------------------------

as a direct result of any of the foregoing, except if any of the foregoing is
caused by, due to or a result of the gross negligence or willful misconduct of
Landlord or its members, managers, officers, directors, shareholders, agents,
representatives, contractors, subcontractors, partners, employees, successors or
assigns. For purposes of this Master Lease, the term “Landlord Indemnified
Party” or “Landlord Indemnified Parties” means Landlord, and its members,
managers, officers, directors, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, and each of their respective successors and assigns,
including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of the assets and business of
Landlord. “Landlord Indemnified Parties” shall also include any Facility
Mortgagee and its members, managers, officers, directors, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates, subsidiaries, participants and each of their
respective successors and assigns, including, but not limited to, any successors
by merger, consolidation, or acquisition of all or a substantial portion of the
assets and business of the Facility Mortgagee.

7.10. Survival of Indemnities. Notwithstanding anything in this Master Lease to
the contrary, the indemnities of Tenant set forth in Section 7.9 shall survive
the expiration or termination of this Master Lease, regardless of the method of
expiration or termination of this Master Lease.

7.11. Installation. Tenant represents and warrants to Landlord that as of the
Commencement Date, there are no fueling facilities, gas/propane tanks,
underground or above ground storage tanks, vaults, sumps, hydraulic lifts or any
kind or nature, on, in or under the Properties except as disclosed on Schedule
7.11 attached hereto. Tenant shall not during the Term install, any fueling
facilities, gas/propane tanks, underground or above ground storage tanks,
vaults, sumps, hydraulic lifts or any kind or nature, in each case, without the
prior written consent of Landlord which consent shall not unreasonably be
withheld, conditioned or delayed.

7.12. Medical Waste. Notwithstanding anything to the contrary in this Master
Lease, Landlord acknowledges and agrees that Tenant’s use of the Premises may
produce medical waste, and so long as Tenant complies or causes compliance in
all material respects with all applicable Hazardous Materials Laws related to
the use, handling, storage and disposal of such medical waste, that Landlord
will not interfere with Tenant’s use of the medical products that produce such
medical waste. Tenant shall handle and dispose of all such medical waste in
accordance with all applicable laws and legal requirements and shall fully and
completely indemnify, hold harmless and defend the Landlord Indemnified Parties
from and against any and all liability, costs, claims or expenses arising from
or related to the handling of medical waste on or about the Premises, unless
caused by, due to or a result of the gross negligence or willful misconduct of
Landlord or its members, managers, officers, directors, shareholders, agents,
representatives, contractors, subcontractors, partners, employees, successors or
assigns.

7.13. Certain Permitted Environmental Activities. Notwithstanding the definition
of Hazardous Materials or anything else contained in this Master Lease, nothing
in this Master Lease is intended to preclude (a) Hazardous Materials existing on
or being brought on the Premises in amounts which, individually or in the
aggregate, do not constitute a violation of applicable Hazardous Materials Law;
(b) the existence on the Premises of standard cleaning fluids, equipment and
materials in quantities customarily used and in compliance with Hazardous
Materials Laws in connection with business machines and other equipment of the
type used by Tenant in connection with Tenant’s Operations; (c) oil and gasoline
products in quantities customarily used in compliance with Hazardous Materials
Laws in connection with general office, medical or residential usage or that may
be incorporated into or otherwise added to motor vehicles used by Tenant in
connection with Tenant’s Operations; and (d) fluids, materials, chemicals and
substances in quantities customarily used in compliance with Hazardous Materials
Laws in the operation of medical, food service and hospitality facilities.

8. Tenant’s Personal Property.

8.1. Tenant’s Personal Property. Tenant at its sole cost and expense shall
purchase all items of furniture, equipment, wares, consumables, inventory,
supplies, vehicles and other items of personal property as is required or used
for the operation of the Facilities for the Permitted Use applicable to each
such Facility in accordance with all applicable laws and the requirements of
this Master Lease (all of the foregoing are collectively referred to herein as
“Tenant’s Personal Property”). Tenant, at its sole cost, shall be responsible
for the installation of Tenant’s Personal Property in the Premises. Should
Tenant replace any of Tenant’s Personal Property, such replacement items shall
be deemed the sole property of Tenant and be deemed a part of Tenant’s Personal
Property.

 

16



--------------------------------------------------------------------------------

8.2. Removal of Tenant’s Personal Property. Tenant shall have the right in
connection with the surrender of the Premises to remove from the Premises all of
Tenant’s Personal Property. Any such removal shall be done in a workmanlike
manner leaving the Premises in good and presentable condition and appearance,
including repair of any damage caused by such removal, normal wear and tear
excepted.

8.3. Title to Personal Property Not Removed. Title to any of Tenant’s Personal
Property which is not removed by Tenant upon the expiration of the Term shall
remain in the name of Tenant and shall not vest in Landlord in any circumstance;
provided, however, that Landlord may remove and dispose, at Tenant’s expense,
all of Tenant’s Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.

8.4. Intentionally Omitted.

8.5. Intentionally Omitted.

9. Tenant and Guarantor Representations and Warranties. Tenant or Guarantor (as
applicable), hereby represent and warrant to Landlord the following, which are
true and correct as of the Commencement Date:

9.1. Organization, Authority and Status. Tenant and Guarantor each has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign corporation or limited
liability company, as applicable, to do business in any jurisdiction where such
qualification is required. All necessary corporate or company action has been
taken to authorize the execution, delivery and performance by Tenant and
Guarantor, as applicable, of this Master Lease and the Master Lease Guaranty
respectively, and of the other documents, instruments and agreements provided
for herein, to which each is a party. Tenant is not, and if Tenant is a
“disregarded entity,” the owner or owners of such disregarded entity is/are not,
a “nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Internal Revenue Code (“Code”) and the
regulations promulgated thereunder. Guarantor is not, and if Guarantor is a
“disregarded entity,” the owner or owners of such disregarded entity is/are not
a “nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate” or other “person” that is not a United States Person
and as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Master Lease on behalf of Tenant
and the Person who has executed this Master Lease and the Master Lease Guaranty
on behalf of Guarantor in each case is duly authorized to do so.

9.2. Enforceability. This Master Lease is the legal, valid and binding
obligation of Tenant and is enforceable against Tenant in accordance with its
terms. The Master Lease Guaranty is the legal, valid and binding obligation of
Guarantor, and is enforceable against Guarantor in accordance with its terms.

9.3. Solvency. Neither Tenant nor Guarantor has (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by any creditors, (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets, (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally.

9.4. Compliance with Anti-Terrorism Laws. To the knowledge of Tenant and
Guarantor, respectively: (i) neither Tenant nor Guarantor is in violation of any
Anti-Terrorism Laws (as defined hereinafter) ; (ii) neither Tenant nor Guarantor
is, as of the Commencement Date: (A) conducting any business or engaging in any
transaction or dealing with any Prohibited Person (as defined hereinafter),
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (B) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 (as defined hereinafter);
or (C) engaging in or conspiring to engage in any transaction that evades or

 

17



--------------------------------------------------------------------------------

avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; (iii) neither Tenant nor
Guarantor, nor any of their representatives, officers, Affiliates, directors,
shareholders or members, as applicable, is a Prohibited Person; and (iv) neither
Tenant nor Guarantor nor any holder of any direct or indirect equitable, legal
or beneficial interest in Tenant or Guarantor is the subject of any law blocking
or prohibiting transactions with such Person, including the USA Patriot Act (as
defined hereinafter). Without limiting the foregoing, neither Tenant nor
Guarantor engages in any dealings or transactions, and is not otherwise
associated, with any such persons or entities or any forbidden entity, including
the governments of Cuba, Iran, North Korea, Myanmar and Syria. For purposes of
this Master Lease, (a) the term “Anti-Terrorism Law” means any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them, (b) the term “Executive Order No. 13224” means Executive Order No. 13224
on Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”, as may be amended from time to time, (c) the term
“Prohibited Person” means (i) a Person that is listed in the Annex to Executive
Order No. 13224, or a Person owned or controlled by an entity that is listed in
the Annex to Executive Order No. 13224; (ii) a Person with whom Landlord is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; or (iii) a Person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list, and (d) the term “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as may be amended from time to time.

9.5. Property Condition. Tenant has physically inspected the Premises as of the
Commencement Date and has found the same satisfactory in all respects for all of
Tenant’s purposes.

9.6. Litigation. Except as disclosed in the periodic and other reports, proxy
statements and other materials filed by the Guarantor with the SEC prior to the
date hereof, there are no suits, actions, proceedings or investigations pending,
or, to the knowledge of Tenant or Guarantor, threatened against or involving
Tenant or Guarantor, as applicable, before any arbitrator or Governmental
Authority which might reasonably result in any Material Adverse Effect.

9.7. Absence of Breaches or Defaults. Neither Tenant nor Guarantor is in default
under any material document, instrument or agreement to which Tenant or
Guarantor is a party or by which Tenant, the Premises or any property of Tenant
or Guarantor is subject or bound, and which has had, or would reasonably be
expected to result in, a Material Adverse Effect. The authorization, execution,
delivery and performance of this Master Lease by Tenant and of the Master Lease
Guaranty by Guarantor will not result in any breach of or default under any
document, instrument or agreement to which Tenant or Guarantor, respectively, is
a party or by which Tenant or Guarantor or any property of Tenant or Guarantor
is subject or bound.

10. Landlord Representations and Warranties. Landlord hereby represents and
warrants to Tenant and Guarantor as follows:

10.1. Organization, Authority and Status. Landlord has been duly organized or
formed, is validly existing and in good standing under the laws of its state of
formation and is qualified as a foreign corporation or limited liability
company, as applicable, to do business in any jurisdiction where such
qualification is required. All necessary corporate or company action has been
taken to authorize the execution, delivery and performance by Landlord of this
Master Lease, and of the other documents, instruments and agreements provided
for herein, to which Landlord is a party. Landlord is not, and if Landlord is a
“disregarded entity,” the owner or owners of such disregarded entity is/are not,
a “nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Master Lease on behalf of Landlord
is duly authorized to do so.

10.2. Enforceability. This Master Lease is a legal, valid and binding obligation
of Landlord, enforceable against Landlord in accordance with its terms.

 

18



--------------------------------------------------------------------------------

10.3. Solvency. Landlord has not (i) made a general assignment for the benefit
of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by any creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally.

10.4. Compliance with Anti-Terrorism Laws. To the knowledge of Landlord:
(i) Landlord is not in violation of any Anti-Terrorism Law; (ii) Landlord is
not, as of the Commencement Date: (A) conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (B) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (C) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in, any Anti-Terrorism
Law; (iii) neither Landlord nor any of its officers, Affiliates, directors,
shareholders or members, as applicable, is a Prohibited Person; and (iv) neither
Landlord nor any holder of any direct or indirect equitable, legal or beneficial
interest in Landlord is the subject of any law blocking or prohibiting
transactions with such person, including the USA Patriot Act. Without limiting
the foregoing, Landlord does not engage in any dealings or transactions, and is
not otherwise associated, with any such persons or entities or any forbidden
entity, including the governments of Cuba, Iran, North Korea, Myanmar and Syria.

11. Financial and Regulatory Reports.

11.1. Reports. Tenant and Guarantor (as applicable) agree to provide Landlord
the following reports:

11.1.1. Upon the earlier of the date that is ninety (90) days after the end of
each fiscal year of Guarantor and the date such information is filed with the
Securities Exchange Commission (“SEC”) a consolidated balance sheet of Guarantor
and its subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principles
consistently applied in the United States and accounting practices which are
recognized as such by the Public Company Accounting Oversight Board (“PCAOB”)
and the American Institute of Certified Public Accountants (collectively,
“GAAP”), audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards in the United States and the PCAOB (“GAAS”) and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

11.1.2. Upon the earlier of the date that is forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of Guarantor and
the date such information is filed with the SEC, a consolidated balance sheet of
Guarantor and its subsidiaries as of the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Guarantor’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP certified by the chief
executive officer, chief financial officer, treasurer or controller of Guarantor
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and is subsidiaries, subject
only to normal year-end audit adjustments and the absence of footnotes.

11.1.3. Upon ninety (90) days after the end of each fiscal year of Guarantor,
internal annual facility operating detail reports for each Facility with census
or number of outpatient visits, as applicable, and statements of income or
operations.

11.1.4. Upon forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Guarantor, internal quarterly facility
operating detail reports for each Facility with census or number of outpatient
visits, as applicable, and statements of income or operations.

 

19



--------------------------------------------------------------------------------

11.1.5. Internal monthly facility operating detail reports for each Facility
with census and statements of income or operations, in each case, upon
Landlord’s written request.

11.1.6. Upon Landlord’s written request, a copy of the “quarterly financial
highlights” reports provided to the audit committee of Guarantor’s board of
directors from time to time.

11.1.7. To the extent a Facility participates in Medicare and Medicaid, any
Medicare and Medicaid cost reports and any amendments thereto filed or received
with respect to each Facility and all responses, audit reports, rate letter,
correspondence or inquiries with respect to such cost reports, within ten
(10) days of filing or receipt of such reports, in each case, upon Landlord’s
written request.

11.1.8. Copies of all licensure and certification survey reports and statements
of deficiencies (with plans of correction attached thereto) for each Facility
within ten (10) days of receiving such reports, in each case, upon Landlord’s
written request.

11.1.9. Any and all notices (regardless of form) from any and all licensing
and/or certifying agencies of any deficiencies, or that action is pending or
being considered to fine Tenant or to revoke, or suspend a Facility’s license or
certification within ten (10) days of receipt of such reports.

11.1.10. Upon Landlord’s written request, evidence of payment by Tenant of any
applicable room taxes or similar taxes, within ten (10) days of such request.

Landlord reserves the right to require such other reasonable financial
information of Tenant or Guarantor at such other times as it shall deem
necessary (but in no event more than once every thirty (30) day period). All
financial statements provided by Tenant or Guarantor must be in such form and
detail as Landlord and any Facility Mortgagee shall, from time to time,
reasonably request, and Tenant agrees to promptly provide same as well as any
other information reasonably requested by Landlord or any Facility Mortgagee,
provided that Tenant shall not be required to prepare any information that it
does not usually prepare for any Facility. Landlord may include financial and
other information concerning Tenant and the operations of the Facilities in an
offering memorandum, prospectus or other public securities offering disclosures
made by Landlord, as well as provide the same to existing and potential Facility
Mortgagees and, upon the written consent of Tenant (not to be unreasonably
withheld, delayed or conditioned), to buyers, brokers, consultants and other
parties deemed appropriate by Landlord.

11.2 Financial Ratio Compliance.

11.2.1 Tenant covenants and agrees that, on each Test Date (as defined
hereinafter), the Tenant Portfolio Rent Coverage Ratio (as defined hereinafter)
for the twelve (12) month period then ended shall be no less than 1.50 to 1.00,
until such time as both the Resolutions LV Facility and the Resolutions
Arlington Facility are Fully Operational (as defined hereinafter), and no less
than 2.0 to 1.00 on each Test Date following the date on which both the
Resolutions LV Facility and the Resolutions Arlington Facility are Fully
Operational. For purposes of this Master Lease, (a) the term “Consolidated
EBITDAR” shall mean, for any period, an amount equal to (i) the consolidated net
income of the business entity being tested and its subsidiaries for such period
determined in accordance with GAAP, plus (ii) the sum of the following, to the
extent deducted in the calculation of such net income: (A) interest expense;
(B) depreciation; (C) income taxes; (D) franchise taxes; (E) amortization; (F)
all other non-cash, non-recurring charges and expenses, excluding accruals for
cash expenses made in the ordinary course of business; (G) loss from any sales
of assets, other than sales in the ordinary course of business; (H) non-cash
rent expenses; (I) any extraordinary, unusual, or non-recurring cash charges or
expenses for such period (including without limitation, severance, retention
bonuses or other similar one time compensation payments made to employees or
made in connection with an acquisition); (J) deferred compensation, stock-option
or employee benefits-based and other equity-based compensation expenses;
(K) fees, costs and expenses in connection with any investment (including any
acquisition), asset disposition (including any asset sale), issuance of equity
interests or issuance, modification or refinancing of any indebtedness for such
period, whether or not such transaction shall have been consummated; (L) any
losses or expenses to the extent reimbursable by third parties in connection
with any acquisition; (M) unrealized losses in respect of obligations under
hedging agreements for such period, (N) any losses or expenses from discontinued
operations or incurred in connection with the disposal of discontinued
operations in accordance with GAAP for such period (or if not in accordance with
GAAP as otherwise reasonably determined by

 

20



--------------------------------------------------------------------------------

management of business entity being evaluated; (O) the cumulative effect of a
change in accounting principles, (P) any expenses in connection with any
litigation or claim, (Q) debt discount and debt issuance costs, fees, charges
and commissions, in each case incurred in connection with indebtedness (whether
or not such indebtedness has been incurred); (R) any losses or expenses in
connection with establishing new or materially expanding existing facilities for
a period of 6 months prior to the new establishment or material expansion of
such facilities and continuing for 12 months after the new establishment or
completed material expansion of such facilities; (S) the amount of net cost
savings, operating expense reductions, other operating improvements and
acquisition synergies projected in good faith to be realized during such period
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken or to be taken in
connection with any acquisition, disposition or restructuring, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDAR from such actions; and (T) rent under
any real estate leases; minus (iii) gains from any sales of assets, other than
sales in the ordinary course of business; minus (iv) if not already deducted
from the calculation of net income, a management fee equal to the greater of
(1) seven and one-half percent (7.5%) of net revenues any facility being
operated by the business entity being tested and its subsidiaries, and (2) the
amount of historically allocated corporate overhead; (b) the term “Tenant
Portfolio Rent Coverage Ratio” shall mean, for any period, the ratio of Tenant’s
Consolidated EBITDAR for such period to Tenant Consolidated Rent (as defined
hereinafter) for such period; (c) the term “Tenant Consolidated Rent” means, for
any period, the aggregate Fixed Annual Rent for such period under this Master
Lease or other rent paid under other real estate leases under which Tenant is a
lessee; (d) the term “Test Date” shall mean the last day of each calendar
quarter during the Term, with the first such date to occur on December 31, 2017;
(e) the term “Fully Operational” with respect to each of the Resolutions LV
Facility and Resolutions Arlington Facility, respectively, shall mean one
(1) year following the completion of the renovations to each such Facility and
the commencement of Tenant’s Operations at each such Facility following such
renovations.

11.2.2 Tenant covenants and agrees that, on each Test Date, the Facility Rent
Coverage Ratio (as defined hereinafter) for the combination of the Desert Hope
Facility and the Resolutions LV Facility (the “Nevada Facilities”) for the
twelve (12) month period then ended shall be no less than 1.50 to 1.0 until such
time as the Resolutions LV Facility is Fully Operational and no less than 2.0 to
1.0 on each Test Date following the date on which the Resolutions LV Facility is
Fully Operational. Tenant covenants and agrees that, on each Test Date, the
Facility Rent Coverage Ratio for the combination of the Greenhouse Facility and
the Resolutions Arlington Facility (the “Texas Facilities”) for the twelve
(12) month period then ended shall be no less than 1.50 to 1.0 until such time
as the Resolutions Arlington Facility is Fully Operational and no less than 2.0
to 1.0 on each Test Date following the date on which the Resolutions Arlington
Facility is Fully Operational. For purposes of this Master Lease, (a) the term
“Nevada Facilities EBITDAR” shall mean, for any period, the Consolidated EBITDAR
for Concorde and LVOP (as tenants of the Nevada Facilities) and their
subsidiaries; (b) the term “Texas Facilities EBITDAR” shall mean, for any
period, the Consolidated EBITDAR for Greenhouse and DOP (as tenants of the Texas
Facilities) and their subsidiaries; (c) the term “Facility Rent Coverage Ratio”
shall mean (i) with respect to the Nevada Facilities, for any period, the ratio
of Nevada Facilities EBITDAR for such period to Nevada Facilities Rent (as
defined hereinafter) for such period, and (ii) with respect to the Texas
Facilities, for any period, the ratio of Texas Facilities EBITDAR for such
period to Texas Facilities Rent (as defined hereinafter) for such period;
(d) the term “Nevada Facilities Rent” means, for any period, the aggregate fixed
annual rent payable by Concorde and LVOP (as tenants of the Nevada Facilities)
under this Master Lease for such period; (e) the term “Texas Facilities Rent”
means, for any period, the aggregate fixed annual rent payable by Greenhouse and
DOP (as tenants of the Texas Facilities) pursuant to this Master Lease for such
period.

11.2.3 Tenant and Guarantor covenant and agree that, on each Test Date, the
Guarantor Rent Coverage Ratio (as defined hereinafter) for Guarantor for the
twelve (12) month period then ended shall be no less than 2.5 to 1.0 on each
Test Date. For purposes of this Master Lease, (a) the term “Guarantor EBITDAR”
shall mean, for any period, the Consolidated EBITDAR for Guarantor and its
subsidiaries; (b) the term “Guarantor Rent Coverage Ratio” shall mean, for any
period, the ratio of Guarantor EBITDAR for such period to Guarantor Rent (as
defined hereinafter) for such period; and (c) the term “Guarantor Rent” means,
for any period, the aggregate fixed annual rent payable by Guarantor and its
subsidiaries pursuant to any real estate leases and equipment operating leases;

 

21



--------------------------------------------------------------------------------

11.2.4 Tenant and Guarantor covenant and agree that, as of each Test Date,
Guarantor’s Fixed Charge Coverage Ratio (as defined hereinafter) for the twelve
(12) month period then ended shall be not less than 1.5 to 1.00. For the
purposes of this Master Lease, (a) the term “Guarantor Fixed Charge Coverage
Ratio” means, for any period, the ratio of Guarantor EBITDAR to Guarantor Fixed
Charges (as defined hereinafter) for such period; (b) the term “Guarantor Fixed
Charges” means, for any period, the aggregate amount, on a consolidated basis,
of Guarantor’s and its subsidiaries’ (A) scheduled principal payments for such
period in respect of indebtedness, excluding balloon payments and principal
payments from time to time on any accounts receivable/payable working capital
line of credit provided by a commercial lender, (B) scheduled payments
(including but not limited to principal and interest payments and payments under
swap agreements) for such period related to equipment financing and/or capital
leasing (to the extent not included in clause (A) above), (C) non-financed
capital expenditures during such period, excluding construction in progress
expenditures, (D) required payments during such period of interest on
indebtedness, and (E) scheduled payments of rent for such period on any real
estate leases and equipment operating leases.

12. Events of Default and Landlord’s Remedies.

12.1. Events of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant hereunder (“Event of Default”):

12.1.1. Any representation or warranty of Tenant or Guarantor in this Master
Lease or in the Master Lease Guaranty was false in any material respect when
made and Tenant or Guarantor, as applicable, fails to correct such inaccuracy
within thirty (30) days after receipt by Tenant of written notice from Landlord,
provided that if more than thirty (30) days is required for its correction,
Tenant or Guarantor, as applicable, shall not be in default if cure is commenced
and diligently prosecuted to completion within ninety (90) additional days,
unless Landlord, upon good cause shown by Tenant, agrees to a longer cure
period;

12.1.2. The failure to pay on or before the date due any Fixed Monthly Rent,
Fixed Annual Rent or any part thereof or any other sum or sums of money due or
payable to Landlord or a third party pursuant to this Master Lease including but
not limited to, Taxes or assessments, utilities, premiums for insurance or other
charges or payments required of Tenant under this Master Lease, and such payment
is not made within five (5) days after receipt by Tenant of written notice from
Landlord regarding the same;

12.1.3. Any unauthorized assignment, subletting or transfer of Tenant’s interest
under this Master Lease as a result of non-compliance with the provisions of
Section 21 (Assignment and Subletting) and such assignment, sublet or transfer
is not authorized or corrected within fifteen (15) days after receipt by Tenant
of written notice from Landlord regarding the same;

12.1.4. An assignment by Tenant or Guarantor of all or substantially all of its
property for the benefit of creditors (or a transfer in fraud of the creditors
of Tenant or Guarantor, as applicable);

12.1.5. The appointment of a receiver, trustee, or liquidator for Tenant or
Guarantor, if within five (5) Business Days of such appointment Tenant or
Guarantor does not inform Landlord in writing that Tenant or Guarantor, as
applicable, intends to cause such appointment to be discharged or Tenant or
Guarantor does not thereafter diligently prosecute such discharge to completion
within sixty (60) days after the date of such appointment;

12.1.6. The breach by Tenant of the obligation to provide replacement policies
of insurance as required in Section 5, above;

12.1.7. The filing by Tenant or Guarantor of a voluntary petition under any
federal bankruptcy law or under the law of any state to be adjudicated as
bankrupt or for any arrangement or other debtor’s relief, or in the alternative,
if any such petition is involuntarily filed against Tenant or Guarantor by any
other party and Tenant or Guarantor does not within five (5) Business Days of
any such filing inform Landlord in writing of the intent by Tenant or Guarantor,
as applicable, to cause such petition to be dismissed, and Tenant or Guarantor
does not thereafter diligently prosecute such dismissal, or if such filing is
not dismissed within ninety (90) days after filing thereof;

 

22



--------------------------------------------------------------------------------

12.1.8. The failure to perform or comply in any material respect with any other
term or provision of this Master Lease not requiring the payment of money
(except as provided in Section 12.1.6), including, without limitation, the
failure to comply in any material respect with the provisions hereof pertaining
to the use, operation and maintenance of the Premises; provided, however, if the
default described in this Section 12.1.8 is curable the same shall be deemed
cured, if: (a) within five (5) Business Days of Tenant’s receipt of a notice of
default from Landlord, Tenant gives Landlord notice of its intent to cure such
default; and (b) Tenant cures such default within thirty (30) days after such
notice from Landlord, unless such default cannot with the exercise of diligent
efforts be cured within a period of thirty (30) days because of the nature of
the default or delays beyond the control of Tenant, and cure after such thirty
(30) day period will not have a material and adverse effect upon the Premises,
in which case such default shall not constitute an Event of Default if Tenant
uses commercially reasonable efforts to cure such default by promptly commencing
and diligently pursuing such cure to the completion thereof, provided, further
however, no cure period for such default shall continue for more than one
hundred twenty (120) days from Tenant’s receipt of a notice of default from
Landlord;

12.1.9. An admission by Tenant or Guarantor of its inability to pay its debts or
the voluntary liquidation or dissolution of Tenant or Guarantor;

12.1.10. The occurrence of a Material Adverse Change as to Tenant or Guarantor;

12.1.11. Intentionally omitted;

12.1.12. Intentionally omitted;

12.1.13. Tenant fails to give Landlord notice within ten (10) days of receipt by
Tenant that any event set forth in Section 12.1.12, above, has occurred;

12.1.14. Any material breach or default by Guarantor of any of its covenants
under this Master Lease or the Master Lease Guaranty, and such breach or default
is not cured within thirty (30) days after receipt by Guarantor of written
notice from Landlord regarding the same;

12.1.15. The complete abandonment of any Facility or any material portion
thereof by Tenant for a period of more than sixty (60) days (provided, however,
prior to abandoning any Facility or any material portion thereof for sixty
(60) days or more, Tenant shall be required to give Landlord advance written
notice of such abandonment explaining the reason and the anticipated duration of
such abandonment);

12.1.16. Tenant or Guarantor shall be in default beyond any applicable cure
period (including any extensions thereof) of any obligation, in the case of
Tenant in excess of One Million and No/100 Dollars ($1,000,000.00) and, in the
case of Guarantor, in excess of Fifteen Million and No/100 Dollars
($15,000,000.00); and

12.1.17. Except as set forth in Sections 12.1.1, 12.1.2, 12.1.3, 12.1.5, 12.1.7,
12.1.8, 12.1.14, 12.1.15 and 12.1.16, there shall be no cure period for Events
of Default listed in this Section 12.1. All notice and cure periods provided
herein shall run concurrently with any notice or cure periods provided by
applicable laws. Notwithstanding anything to the contrary herein, for purposes
of this Section 12, an Event of Default by Concorde or LVOP with respect to the
Facility leased by such entity, shall be an Event of Default under this Master
Lease for both Tenants collectively (i.e., Concorde and LVOP), but shall not be
an Event of Default under this Master Lease for Greenhouse or DOP. Further, an
Event of Default by Greenhouse or DOP with respect to the Facility leased by
such entity, shall be an Event of Default under this Master Lease for both
Tenants (i.e., Greenhouse and DOP), but shall not be an Event of Default under
this Master Lease for Concorde or LVOP. For illustration purposes, if an Event
of Default under this Master Lease occurs due to action or inaction of Concorde
with respect to the Resolutions LV Property, such Event of Default will be
deemed an Event of Default by LVOP with respect to the Desert Hope Facility but
will not be an Event of Default of Greenhouse or DOP with respect to the
Resolutions Arlington Facility or the Greenhouse Facility.

 

23



--------------------------------------------------------------------------------

12.2. Remedies. Upon the occurrence of an Event of Default, Landlord may
exercise all rights and remedies under this Master Lease and the laws of the
state in which any Facility is located available to a Landlord of real and
personal property in the event of a default by its tenant. Without limiting the
foregoing, Landlord shall have the right to do any of the following:

12.2.1. Terminate this Master Lease and all rights of Tenant hereunder, provided
that a Qualified Successor (as defined in Section 23 hereof) has been
designated, by giving Tenant thirty (30) days written notice of such election to
terminate, in which event Tenant shall immediately surrender the Premises to the
Qualified Successor, and if Tenant fails to surrender the Premises, Landlord
may, without prejudice to any other remedy which Landlord may have, expel or
remove Tenant and any other Person who may be occupying the Premises, or any
part thereof. In such event Landlord may seek such damages and remedies as are
available at law or in equity for Tenant’s breach of this Master Lease,
including the recovery from Tenant of the following:

12.2.1.1. the worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

12.2.1.2. the worth at the time of award of any amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

12.2.1.3. the worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of the award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

12.2.1.4. any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Master Lease; and

12.2.1.5. at Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.

All “rent” including Fixed Annual Rent, Fixed Monthly Rent and additional rent
shall be computed on the basis on the monthly amount thereof payable on the date
of Tenant’s default, as the same are to be adjusted thereafter as contemplated
by this Master Lease. As used in Sections 12.2.1.1, 12.2.1.2 and 12.2.3 above,
the “worth at the time of award” is computed by allowing interest in the per
annum amount equal to the Agreed Rate. As used in subparagraph (iii) above, the
“worth at the time of award” is computed by discounting such amount at the Prime
Rate (as defined in Section 12.4).

12.2.2. Enter upon and take possession of the Premises and expel or remove
Tenant and any other Person who may be occupying the Premises or any part
thereof as well as any and all property, with or without terminating this Master
Lease, and any property may be removed and, if removed, stored in a public
warehouse or elsewhere at the cost of and for the account of Tenant (provided,
however, Tenant shall only be responsible for the cost of removal and storage of
Tenant’s Personal Property); and Landlord may from time to time, without
terminating this Master Lease, either recover all rent as it becomes due or
relet the Premises or any part thereof; and Tenant shall cooperate with Landlord
in connection with any proposed transfer to any Qualified Successor to transfer
operations; and Tenant covenants and agrees to pay Landlord, on demand, any
reasonable cost or expense incurred by Landlord in connection with reletting the
Premises or any deficiency in Fixed Annual Rent, Fixed Monthly Rent or
additional rent that may arise by reason of such reletting, including, without
limitation, brokerage fees, advertising expenses, preparation expenses,
alterations and repairs to the Premises, legal expenses, and the cost of
performing such of Tenant’s obligations as Landlord determines to be necessary
and reasonable.

In the event that Landlord shall elect to relet the Premises, rentals received
by Landlord from such reletting shall be applied: first, to the payment of any
indebtedness relating to an Event of Default other than rent due hereunder from
Tenant to Landlord; second, to the payment of any cost of such reletting; third,
to the payment of the cost of any alterations and repairs to the Premises;
fourth, to the payment of rent due and unpaid hereunder; and the

 

24



--------------------------------------------------------------------------------

remainder, if any, shall be held by Landlord and applied in payment of future
rent as the same may become due and payable hereunder. Should that portion of
such rentals received from such reletting during any month, which is applied to
the payment of rent hereunder, be less than the rent payable during that month
by Tenant hereunder, then Tenant shall pay such deficiency to Landlord. Such
deficiency shall be calculated and paid in full immediately upon demand. Tenant
shall also pay to Landlord, as soon as ascertained, any out-of-pocket costs and
expenses actually incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.
Notwithstanding any election by Landlord to re-take possession of the Premises
pursuant to this provision, Landlord may, at any time thereafter, upon written
notice to Tenant, terminate this Master Lease in all respects and exercise other
remedies available at law or in equity or herein relating to such termination as
a result of a Tenant default.

12.2.3. Enter upon the Premises and take such actions as may be required of
Tenant to cure the complained of default; and Tenant covenants and agrees to
reimburse Landlord on demand for any expenses, direct or indirect, which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Master Lease.

12.2.4. Intentionally Omitted.

12.2.5. Before or after repossession of the Premises pursuant to Section 12.2.2,
and whether or not this Master Lease has been terminated, Landlord shall have
the right (but shall be under no obligation) to relet any portion of the
Premises to such tenant or tenants, for such term or terms (which may be greater
or less than the remaining balance of the Term), for such rent, or such
conditions (which may include concessions or free rent) and for such uses, as
Landlord, in its absolute discretion, may determine, and Landlord may collect
and receive any rents payable by reason of such reletting. Landlord shall not be
responsible or liable for any failure to relet any of the Premises or for any
failure to collect any rent due upon any such reletting. Tenant agrees to pay
Landlord, immediately upon demand, all out-of-pocket expenses actually incurred
by Landlord in obtaining possession and in reletting any of the Premises,
including fees, commissions, tenant improvements, alterations, repairs, and
costs of attorneys, architects, agents and brokers.

12.2.6. Landlord may pursue all of its legal and equitable remedies, including
specific performance.

12.2.7. No re-entry or taking possession of the Premises by Landlord pursuant to
Section 12.2.2 or otherwise shall be construed as an election to terminate this
Master Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
default of Tenant, Landlord may at any time after such reletting elect to
terminate this Master Lease for any such default.

Notwithstanding anything to the contrary in this Master Lease, nothing in this
Section 12 shall be construed or interpreted as a waiver by Tenant of its
rights, if any, under applicable law to require Landlord to mitigate its damages
following an Event of Default by Tenant under this Master Lease.

12.3. Receivership. Tenant acknowledges that one of the rights and remedies
available to Landlord under applicable law is to apply to a court of competent
jurisdiction for the appointment of a receiver to take possession of the
Premises, to collect the rents, issues, profits and income of the Premises and
to manage the operation of the Premises. Tenant further acknowledges that the
revocation, suspension or material limitation of a license relating to the
operation of a Facility for its Permitted Use under the laws of the state in
which such Facility is located will materially and irreparably impair the value
of Landlord’s interest in such Facility. Therefore, in any of such events, and
in addition to any other right or remedy of Landlord under this Master Lease,
Landlord may petition any appropriate court for the appointment of a receiver to
take possession of the Premises, to manage the operation of the Premises, to
collect and disburse all rents, issues, profits and income generated thereby and
to preserve or replace, to the extent reasonably possible, any such license and
provider certification for the Facility or to otherwise substitute the licensee
or provider thereof. The receiver shall be entitled to a reasonable fee for its
services as a receiver. All such fees and other expenses of the receivership
estate shall be added to the monthly rent due to Landlord under this Master
Lease.

 

25



--------------------------------------------------------------------------------

12.4. Late Charges. Tenant acknowledges that the late payment of any Fixed
Annual Rent, Fixed Monthly Rent or other amounts due under this Master Lease
will cause Landlord to lose the use of such money and incur costs and expenses
not contemplated under this Master Lease, including, without limitation,
administrative and collection costs and processing and accounting expenses, the
exact amount of which is extremely difficult to ascertain. Therefore, (a) if any
installment of Fixed Monthly Rent or other amounts due under this Master Lease
is not paid within five (5) Business Days after the due date for such payment,
then Tenant shall thereafter pay to Landlord on demand a late charge equal to
five percent (5%) of the amount of all installments of Fixed Monthly Rent and
other amounts due under this Master Lease and not paid on the due date; and
(b) if any installment of Fixed Monthly Rent or other amounts due under this
Master Lease is not paid within ten (10) days following the due date for such
payment, such unpaid amount shall accrue interest from the due date for such
payment at the Prime Rate plus five percent (5%) per annum (the “Agreed Rate”)
(or the maximum rate permitted by law if less than the Agreed Rate, but in no
event greater than a total of twelve percent (12%)). As used herein, “Prime
Rate” shall mean the prime rate of interest reported in the Wall Street Journal
or if the Wall Street Journal ceases to be in existence or for any reason no
longer publishes such prime rate, then the Prime Rate shall be the rate
announced by a national bank selected by Landlord. Landlord and Tenant agree
that this late charge and the accrual of interest at the Agreed Rate represent a
reasonable estimate of such costs and expenses and is fair compensation to
Landlord for the loss suffered from any such nonpayment and/or delinquent
payment by Tenant.

12.5. Remedies Cumulative; No Waiver. No right or remedy herein conferred upon
or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. No failure of Landlord to insist at any time upon the strict
performance of any provision of this Master Lease or to exercise any option,
right, power or remedy contained in this Master Lease shall be construed as a
waiver, modification or relinquishment thereof as to any similar or different
breach (future or otherwise) by Tenant. A receipt by Landlord of any rent or
other sum due hereunder (including any late charge) with knowledge of the breach
of any provision contained in this Master Lease shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Master Lease
shall be deemed to have been made unless expressed in a writing signed by
Landlord.

12.6. Performance of Tenant’s Obligations by Landlord. If Tenant, at any time,
shall fail to make any payment or perform any act on its part required to be
made or performed under this Master Lease, then Landlord may, without waiving or
releasing Tenant from any obligations or default of Tenant hereunder and after
Tenant’s failure to take such action within fifteen (15) days of receipt of
written notice from Landlord, make any such payment or perform any such act for
the account and at the expense of Tenant, and may enter upon the Premises for
the purpose of taking all such action thereon as may be reasonably necessary
therefor. No such entry shall be deemed an eviction of Tenant. All sums so paid
by Landlord and all necessary and incidental costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by Landlord.

12.7. Default by Landlord.

12.7.1. If Landlord defaults in the observance or performance of any covenant,
condition or obligation in this Master Lease on its part to be observed or
performed, Landlord shall have thirty (30) days after receiving written notice
from Tenant stating the default complained of and referring to the Section in
this Master Lease relied on by Tenant, to correct any such default, or if such
default is not reasonably capable of being corrected within such thirty
(30) days to commence to correct the same during such thirty (30) days, and
thereafter proceed to correct the same with diligence.

12.7.2. If Landlord fails to correct any such default or to diligently pursue
the correction as provided for herein, then Tenant may sue Landlord for its
actual damages directly resulting from such default by Landlord, including,
without limitation, such additional sums as the court may adjudge reasonable as
attorneys’ fees in any successful suit or action instituted by Tenant to enforce
the provisions of this Master Lease, but excluding consequential damages,
punitive or special damages. Tenant may further obtain injunctive relief if and
only if necessary to maintain operation of a Facility or comply with applicable
governmental requirements.

 

26



--------------------------------------------------------------------------------

12.7.3. The liability of Landlord (and its successors and assigns) to Tenant (or
any Person claiming by, through or under Tenant) for any default by Landlord
under the terms of this Master Lease or any matter relating to or arising out of
the occupancy or use of the Premises or otherwise shall be recoverable only from
the interest of Landlord in the Premises, and Landlord (and its members,
managers, officers, employees, successors and assigns) shall not be personally
liable for any deficiency. Landlord may transfer any portion of the Premises and
any of its rights under this Master Lease and Landlord, and any such transferee,
shall only be liable under this Master Lease during the period of its, or their,
ownership. If Landlord assigns its rights under this Master Lease, then Landlord
shall thereby be released from any further obligations hereunder arising after
the date of transfer, provided that the assignee assumes in writing Landlord’s
obligations hereunder arising from and after the transfer date and provided
further that Landlord provides written notice to Tenant of such assignment
promptly following the effective date of such assignment (Landlord shall not be
released from any obligations until it has complied with the provisions of this
Section 12.7.3).

12.8. Delays. Whenever this Master Lease requires any act (other than the
payment of a liquidated sum of money, such as rental payments, taxes, utilities,
etc.) by Landlord or Tenant within a certain period of time or by a certain
time, the time for the performance of such act shall be extended by the period
of any delay caused by war, strikes, lockouts, labor troubles, civil commotion,
storms, electrical blackouts or other power failure, unpreventable material
shortages, casualties, riots, acts of God or other conditions or events beyond
the control of the obligated Party, and, with respect to construction matters,
delays considered excusable under the obligated Party’s construction contract
(collectively “Force Majeure”). Written notice of such delay and the cause and
circumstances thereof shall be given to the other Party promptly after the
commencement of such delay and such delay becoming known by the obligated Party.

13. Damage by Fire or Other Casualty.

13.1. Handling of Insurance Proceeds. All proceeds for damage to the
Improvements or the Fixtures from any policy of property damage insurance
required by Section 5.2 of this Master Lease shall be paid to Landlord and held
in trust by Landlord (except as provided in Section 13.7) and shall be made
available for reconstruction or repair of any damage to or destruction of the
Property of any Facility to which such proceeds relate, and shall be paid out by
Landlord from time to time in accordance with and subject to the provisions
hereof for the cost of such reconstruction or repair, subject to reasonable and
customary controls to ensure funds disbursed by Landlord are in fact used for
such purpose. Tenant shall be entitled to the proceeds of any business
interruption insurance in excess of the Monthly Fixed Rent due under this Master
Lease with respect to the Facility to which such proceeds relate. If neither
Landlord nor Tenant is required or elects to repair or restore such damaged
Facility, and the Master Lease is terminated with respect to such Facility
without purchase by Tenant at the election of Landlord, then all such insurance
proceeds shall be retained by Landlord less the proceeds of the business
interruption insurance in excess of the Fixed Monthly Rent and all amounts paid
to the Tenant for Tenant’s Personal Property. All salvage resulting from any
risk covered by insurance shall belong to Landlord, except that any salvage
relating to Tenant’s Personal Property shall be the property of Tenant.

13.2. Reconstruction in Event of Damage or Destruction Covered by Insurance.

13.2.1. Except as provided in Section 13.7, if during the Term any Facility is
totally or substantially destroyed by a risk covered by insurance so that such
Facility thereby is rendered unsuitable for its Permitted Use (taking into
account all relevant factors, including, but not limited to, the amount of
square footage reasonably available for use by Tenant and the type and amount of
gross revenues lost), Tenant shall at its option elect either (x) to restore
such Facility to substantially the same condition as existed immediately before
the damage or destruction, in which event this Master Lease shall continue in
full force and effect, (y) to acquire the Property of such Facility from
Landlord for a purchase price equal to the greater of Total Investment Costs (as
defined hereinafter) or the Fair Market Value (as defined hereinafter), as
reasonably determined by Landlord and Tenant, of the Property of such Facility,
in each case, immediately prior to such damage or destruction, or (z) with
Landlord’s prior written consent, to acquire the Property of such Facility from
Landlord in exchange for another property of equal value (immediately prior to
such damage or destruction) as reasonably determined by Landlord. If Tenant
elects to restore such Facility, the insurance proceeds shall be paid out by
Landlord to Tenant or its designee from time to time as necessary to pay for the
reasonable costs of such restoration. If Tenant acquires the Property of such
Facility, all applicable insurance proceeds shall become the property of Tenant
upon Landlord’s receipt of the full purchase price for the Property of such
Facility.

 

27



--------------------------------------------------------------------------------

13.2.2. Except as provided in Section 13.7, if during the Term any Facility is
partially destroyed from a risk covered by insurance, but such Facility is not
thereby rendered unsuitable for its Permitted Use (taking into account all
relevant factors, including, but not limited to, the amount of square footage
reasonably available for use by Tenant, and the type and amount of gross
revenues lost), Tenant shall restore such Facility to substantially the same
condition as existed immediately before the damage or destruction. Such damage
or destruction shall not terminate this Master Lease; provided, however, that if
Tenant cannot, with reasonable diligence and within a reasonable time, obtain
all government approvals, including building permits, licenses, conditional use
permits and any certificates of need, necessary to perform all required repair
and restoration work and to operate such Facility in substantially the same
manner as immediately prior to the damage or destruction and for the Permitted
Use, Tenant shall either (y) offer to purchase the Property of such Facility for
a purchase price equal to the greater of Total Investment Costs or the Fair
Market Value, as reasonably determined by Landlord and Tenant, of the Property
of such Facility, in each case, immediately prior to the damage or destruction
or (z) continue with the Master Lease in full force and effect, in which event
Landlord shall be entitled to the insurance proceeds less the amount needed to
restore the Property so that the portion of such Facility unaffected by the
casualty can be used as a complete architectural unit. If Tenant shall make such
an offer to purchase the Property of such Facility and Landlord does not accept
the same within sixty (60) days of Landlord’s receipt of such offer, Tenant may
withdraw such offer, in which case this Master Lease shall remain in full force
and effect and Tenant shall proceed to restore such Facility as soon as
reasonably practicable thereafter to substantially the same condition as existed
immediately prior to the damage or destruction. If Tenant so restores such
Facility, insurance proceeds shall be paid out by Landlord from time to time to
pay for the reasonable costs of such restoration, and any excess proceeds
remaining after such restoration shall be retained by Tenant.

13.2.3. If Tenant elects to repair or restore any damage or destruction to any
Facility and the cost of any such repair or restoration exceeds the amount of
the insurance proceeds received by Landlord from required by Section 5.2, Tenant
shall contribute any and all excess amounts necessary to repair or restore such
Facility.

13.2.4. If Landlord accepts Tenant’s offer to purchase the Property of a
Facility pursuant to this Section 13.2, this Master Lease shall terminate as to
such Facility upon payment of the purchase price therefor and Landlord shall
assign Landlord’s rights in any applicable uncollected insurance proceeds to
Tenant.

13.2.5. For purposes of this Section 13.2, the following terms shall have the
following meanings ascribed to them:

13.2.5.1. “Total Investment Costs” shall mean, with respect to each Facility, as
of the date of determination, the sum of (x) Landlord’s total investment each
Property as of the Commencement Date (which amounts are set forth in Schedule
13.2.5.1 attached hereto) and (y) the cost of any Capital Alterations,
expansions or renovations relating to such Facility paid for by Landlord.

13.2.5.2. “Fair Market Value” shall mean, with respect to the Property of each
Facility (including all capital additions thereto paid for by Landlord), the
price that a willing buyer not compelled to buy would pay to a willing seller
not compelled to sell, assuming (a) that this Master Lease is not in effect,
(b) that the Property of such Facility had been exposed for sale in the market
for a reasonable period of time, (c) that such seller must pay any closing costs
and title insurance premiums with respect to such sale and (d) that the Property
of such Facility is fully licensed by all governmental agencies having
jurisdiction thereof, is and will continue to be operated for its Permitted Use
and is otherwise a going concern. Landlord and Tenant shall agree on the Fair
Market Value within thirty (30) days following the damage or destruction. If
Landlord and Tenant cannot agree to the Fair Market Value, the Fair Market Value
shall be determined by an appraisal conducted in accordance with the following
provisions:

 

28



--------------------------------------------------------------------------------

(a) Landlord and Tenant shall each select their own MAI-certified appraiser
(each such appraiser shall have at least ten (10) years’ experience in the sales
and leasing of commercial properties in market applicable to the Facility at
issue).

(b) If the lower of the two appraisals results in a valuation which is less than
eighty-five percent (85%) of the higher appraisal, then the two appraisers will
select a third MAI-certified appraiser (with at least ten (10) years’ experience
in the sales and leasing of commercial properties in market applicable to the
Facility at issue) whose determination of Fair Market Value shall be final and
conclusive.

(c) If the lower of the two appraisals is eighty-five percent (85%) or more of
the higher appraisal, then Fair Market Value shall be the mean between the two
appraisals.

(d) Landlord and Tenant shall be responsible for the fees and expenses of any
appraiser named solely by it, and shall equally split the cost of a third
appraiser, as applicable.

13.3. Reconstruction in Event of Damage or Destruction Not Covered by Insurance.
Except as provided in Section 13.7 below, if during the Term any Facility is
totally destroyed or materially damaged (a) from a risk not covered by insurance
but that would have been covered if Tenant carried the insurance required
hereunder or (b) from a risk for which insurance coverage is voided due to any
act or omission by Tenant, even if such damage or destruction does not render
such Facility unsuitable for its Permitted Use (taking into account all relevant
factors, including, but not limited to, the amount of square footage reasonably
available for use by Tenant and the type and amount of gross revenues lost),
Tenant shall restore such Facility to substantially the same condition as
existed immediately prior to such damage or destruction, and this Master Lease
shall continue in full force and effect. Except as provided in Section 13.7, if
during the Term any Facility is destroyed or materially damaged from a risk not
covered by insurance and not described in clause (a) or (b) of the immediately
preceding sentence, whether or not such Facility is thereby rendered unsuitable
for its Permitted Use, Tenant shall, at its option, within sixty (60) days of
such damage or destruction, elect either (i) to restore such Facility to
substantially the same condition as existed immediately prior to such damage or
destruction, and this Master Lease shall continue in full force and effect,
(ii) to purchase the Property of such Facility from Landlord for a purchase
price equal to the greater of Total Investment Costs or the Fair Market Value of
the Property, as reasonably determined by Landlord (but subject to the appraisal
process set forth in Section 13.2.5.2 if Landlord and Tenant cannot agree on
such value) of such Facility, in each case, immediately prior to such damage or
destruction, or (iii) with Landlord’s prior written consent, to acquire the
Property of such Facility from Landlord in exchange for another property of
equal value (immediately prior to such damage or destruction) as reasonably
determined by Landlord. If this Master Lease continues in full force and effect,
Tenant shall continue to pay Fixed Annual Rent, Fixed Monthly Rent and all
additional rent due and payable under this Master Lease in the manner and at the
times herein specified.

13.4. Payment of Proceeds on Tenant’s Property. Subject to Section 13.7, all
insurance proceeds payable solely by reason of any loss of or damage to any of
Tenant’s Personal Property shall be paid to Tenant, and Tenant shall use such
proceeds to pay the cost of repairing or replacing such damaged Tenant’s
Personal Property; provided, however, that if such damaged Tenant’s Personal
Property were no longer useful to Tenant’s operations prior to their destruction
or if Tenant elects to acquire the Property of such Facility from Landlord
pursuant to a right contained herein, Tenant shall not be obligated to repair or
replace them.

13.5. Restoration of Tenant’s Property. Upon any restoration of a Facility as
provided in Section 13.2 or Section 13.3, Tenant shall either, at Tenant’s sole
cost and expense, (i) restore all alterations and improvements made by Tenant at
such Facility and existing immediately prior to such damage or destruction or
(ii) replace such alterations and improvements with items of the same or better
quality and utility in the operation of such Facility.

13.6. No Abatement of Rent. Unless and until Tenant shall pay the purchase price
for a Facility to Landlord in accordance with this Section 13 (and this Master
Lease is thereby terminated with respect to such Facility), in the event of any
damage or destruction of such Facility, this Master Lease shall remain in full
force and effect and Tenant’s obligation to pay Fixed Annual Rent, Fixed Monthly
Rent and all other charges required by this Master Lease shall not be abated by
reason of any damage or destruction to the Property of such Facility or the
subsequent loss of Landlord’s entitlement the Property of such Facility;
provided, however, that Landlord shall apply the proceeds of any business
interruption insurance to the payment of Fixed Annual Rent, Fixed Monthly Rent
and other charges under this Master Lease.

 

29



--------------------------------------------------------------------------------

13.7. Damage Near End of Term. Notwithstanding any provisions of Sections 13.2,
13.3 or 13.4 to the contrary, if damage to or destruction of a Facility occurs
during the last twelve (12) months of the Term, then Tenant shall have the right
to terminate this Master Lease with respect to such Facility by giving written
notice to such effect to Landlord within thirty (30) days after the date of such
damage or destruction, in which event, Landlord shall collect any insurance
proceeds to which it is entitled, and Tenant shall assign to Landlord Tenant’s
rights in all insurance proceeds pertaining to such Facility to which Tenant is
entitled as a consequence of such damage or destruction (along with payment to
Landlord of the deductible under such policy or policies) and this Master Lease
shall terminate with respect to such Facility. In the event that such Facility
is totally destroyed or damaged (i) from a risk not covered by insurance but
that would have been covered if Tenant carried the insurance required herein or
(ii) from a risk for which insurance coverage is voided due to any act or
omission by Tenant, whether or not such damage or destruction renders such
Facility unsuitable for its Permitted Use (taking into account all relevant
factors, including, but not limited to, the amount of square footage reasonably
available for use by Tenant and the type and amount of gross revenues lost),
then Tenant shall pay to Landlord a sum equal to the amount reasonably necessary
to repair such damage or destruction.

13.8. Termination of Renewal Option. Any termination of this Master Lease with
respect to any Facility pursuant to this Section 13 shall cause the right to
extend the Primary Term for a Renewal Term granted to Tenant under Section 2.2
to be terminated and to be without further force or effect with respect to such
Facility.

13.9. Waiver. Subject to compliance by Landlord with the provisions of this
Section 13, Tenant hereby waives any rights at law or in equity and any
statutory rights of termination which may arise by reason of any damage or
destruction of any Facility which Landlord is obligated to restore or may
restore under any of the provisions of this Master Lease.

14. Condemnation.

14.1. Definitions. For the purpose of this Section 14, the following terms shall
have the meanings ascribed to them in this Section 14.1:

14.1.1. “Condemnation” or “Taking” means (x) the exercise of any governmental
power, whether by legal proceedings or otherwise, by a Condemnor or (y) a
voluntary sale or transfer by Landlord with Tenant’s consent (provided no Event
of Default has occurred and is continuing at such time) to any Condemnor, either
under threat of condemnation or while legal proceedings for condemnation are
pending;

14.1.2. “Date of Taking” means the first date the Condemnor has the right to
immediate possession of the property being condemned;

14.1.3. “Award” means all compensation, sums and any other value awarded, paid
or received on a total or partial condemnation; and

14.1.4. “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of Condemnation.

14.2. Parties’ Rights and Obligations. If during the Term with respect to any
Facility there is any Taking of all or any part of the Property of such Facility
or of any interest in this Master Lease by Condemnation, the rights and
obligations of the Parties shall be determined by this Section 14.

14.3. Total or Partial Taking. In the event of a Taking of all or part of the
Property of any Facility, the Master Lease shall terminate as to the part taken
or sold, including, but not limited to, the termination of Tenant’s obligation
to pay Fixed Annual Rent, Fixed Monthly Rent or other charges hereunder for the
part taken or sold; provided, however, that if the entire Property of any
Facility is taken or condemned, or if the portion of the Property taken or
condemned renders any Facility unsuitable for its Permitted Use (taking into
account all relevant

 

30



--------------------------------------------------------------------------------

factors, including, but not limited to, the amount of square footage reasonably
available for use by Tenant, and the type and the amount of gross revenues lost)
and Landlord is awarded an Award in an amount which is equal to or greater than
the greater of Total Investment Costs or the Fair Market Value, as reasonably
determined by Landlord and Tenant (but subject to the appraisal process set
forth in Section 13.2.5.2 if Landlord and Tenant cannot agree on such value) of
such Facility, in each case, as of the date of such award, and either Party may
terminate this Master Lease with respect to such Facility. Upon such
termination, neither Party shall have any further obligations or liabilities
hereunder.

14.4. Allocation of Portion of Award. Subject to the rights of any Facility
Mortgagee with respect to any affected Facility, the total Award made with
respect to the Property of such affected Facility shall be distributed to
Landlord and Tenant in proportion to the values of their respective interests in
and to the Property of such affected Facility as set forth in this Section 14.4.
All the Award shall be the sole and exclusive property of Landlord and shall be
payable to Landlord, subject to the rights of any such Facility Mortgagee,
provided, that subject to the rights of such a Facility Mortgagee, any portion
of such Award which is expressly allocated by the Condemnor to the Taking of
Tenant’s leasehold interest in the Property of such Facility, any loss of
business by Tenant during the remaining Term, the taking of Tenant’s Personal
Property with respect to such Facility, or any removal and relocation expenses
of Tenant in consequence of a Taking shall be the sole property of and payable
to Tenant provided, further that if the Master Lease is terminated with respect
to such Facility pursuant to Section 14.3, Tenant shall have no right to any
portion of such Award relating to such Facility unless such Award exceeds the
amount due Landlord pursuant to Section 14.3. In any Condemnation proceedings
Landlord and Tenant each shall seek their own Award in conformity herewith, at
their own expense.

14.5. Partial Taking; Continued Use. If title to the fee of less than the whole
Property of a Facility shall be taken or condemned so that such Facility is not
rendered unsuitable for its Permitted Use, Tenant, at its own cost and expense,
shall with commercially reasonable diligence restore the untaken portion of the
Property of such Facility so that such Facility and the other Improvements
thereto shall constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as existed at such Facility immediately prior to such Condemnation or Taking. In
such event, Landlord and Tenant shall each contribute to the cost of restoration
that part of their Award specifically allocated to such restoration, if any (or
if no such specific allocation is made, an allocation as is agreed upon by
Landlord and Tenant or, if Landlord and Tenant are unable to agree within thirty
(30) days of the Award, by arbitration in accordance with the Arbitration
Procedures, with such arbitration to require each Party to contribute such
portion of the Award received by such Party as will fairly reflect the economic
benefit to the Party of the restoration of the affected Facility), together with
any and all severance and other damages awarded for any taken portion of the
Improvements; provided, however, that the amount of such contribution shall not
exceed such cost. If such amounts are not sufficient to cover the cost of
restoration, Landlord and Tenant shall contribute any additional amounts needed
for restoration in proportion to the amounts already contributed by them
provided that in no event shall Landlord have any obligation to contribute an
amount to such restoration in excess of its Award. Thereafter, any excess
restoration cost shall be borne solely by Tenant.

14.6. Temporary Taking. If the whole or any part of the Property of any Facility
or of Tenant’s interest under this Master Lease with respect to any Facility
shall be taken or condemned by any Condemnor for its temporary use or occupancy,
this Master Lease shall not terminate, and Tenant shall continue to pay, in the
manner and at the times herein specified, the full amounts of the Fixed Annual
Rent, the Fixed Monthly Rent and addition rent due and payable under this Master
Lease. Except to the extent Tenant may be prevented from so doing pursuant to
the terms of the order of the Condemnor, Tenant shall continue to perform and
observe all the other terms, covenants, conditions and obligations hereof on the
part of the Tenant to be performed and observed as though such Taking or
Condemnation had not occurred. Upon any Taking or Condemnation described in this
Section 14.6, the entire amount of any Award allocated to Tenant’s leasehold
estate in the Property of such Facility, whether paid by way of damages, rent or
otherwise, shall be paid to Tenant. Tenant covenants that upon the termination
of any such period of temporary use or occupancy, Tenant shall, at its sole cost
and expense (subject to any contribution by Landlord as required by
Section 14.5), restore the Property of such Facility as nearly as may be
commercially reasonably possible to the condition in which the same was
immediately prior to such Taking or Condemnation, unless such period of
temporary use or occupancy with respect to such Facility shall extend beyond the
expiration of the Term, in which case, Tenant shall not be required to make such
restoration.

 

31



--------------------------------------------------------------------------------

15. Provisions on Termination of Term.

15.1. Change of Ownership and Transfer of Licenses. Upon the expiration or
earlier termination of the Term, Tenant shall reasonably cooperate with Landlord
or Landlord’s nominee in connection with the processing by Landlord or
Landlord’s nominee of any applications for all licenses, operating permits and
other governmental authorizations; provided, however, the costs and expenses of
any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s nominee.

15.2. Termination Date; Assignment. The date on which (i) this Master Lease
either expires or is terminated by either Landlord or Tenant, whether pursuant
to a right granted to it hereunder or otherwise, (ii) the date on which Tenant’s
right to possession of the Premises is terminated pursuant to a right granted to
it hereunder or otherwise, or (iii) the date on which Tenant otherwise abandons
the Premises shall be referred to as the “Termination Date” in this Section.

15.3. Apportionments. Landlord or its designee shall be responsible for and
shall pay all accrued expenses with respect to the Premises accruing on or after
12:01 a.m. on the day of the Termination Date and shall be entitled to receive
and retain all revenues from the Premises accruing on or after the Termination
Date. Within fifteen (15) Business Days after the Termination Date, the
following adjustments and prorations shall be determined as of the Termination
Date:

15.3.1. Taxes and Assessments, if any. If the information as to the actual
amount of any of the foregoing Taxes and assessments are not available for the
tax year in which the Termination Date occurs, the proration of such Taxes shall
be estimated based upon reasonable information available to Landlord and Tenant,
including information disclosed by the local tax office or other public
information, and an adjustment shall be made when actual figures are published
or otherwise become available.

15.3.2. Tenant will terminate or relocate the employment of all employees on the
Termination Date and shall be and remain liable for any and all wages and earned
but unpaid paid-time-off (“PTO”) for employees of the Premises with respect to
the period prior to and including the Termination Date.

15.3.3. Intentionally Omitted.

15.3.4. The present insurance coverage on the Premises shall be terminated as of
the Termination Date and there shall be no proration of insurance premiums;
provided, however, that if Landlord has not obtained replacement coverage, then
for any period that Tenant remains in management control of the Facility as
Landlord’s manager pursuant to Section 15.5, Tenant shall continue its insurance
coverage in accordance with the insurance requirements of this Master Lease for
up to thirty (30) days after the Termination Date, with the cost of such
coverage to be reimbursed by Landlord as an operating expense of the Facility.

15.3.5. All other income from, and expenses of, the Premises (other than
mortgage interest and principal), including but not limited to public utility
charges and deposits, maintenance charges and service charges shall be prorated
between Tenant and Landlord as of the Termination Date. Tenant shall, if
possible, obtain final utility meter readings as of the Termination Date. To the
extent that information for any such proration is not available, Tenant and
Landlord shall effect such proration within ninety (90) days after the
Termination Date.

15.3.6. Tenant shall be and remain responsible for any employee severance pay
and earned but unpaid PTO and other benefits which may be payable as the result
of any termination of an employee’s employment on or prior to the Termination
Date.

15.4. Transfer of Possession. All necessary arrangements shall be made to
provide possession of the Premises (other than Tenant’s Personal Property) to
Landlord on the Termination Date.

15.5. Intentionally Omitted.

 

32



--------------------------------------------------------------------------------

15.6. Intentionally Omitted.

15.7. Intentionally Omitted.

15.8. Intentionally Omitted.

15.9. In addition to the obligations required to be performed hereunder by
Tenant and Landlord on and after the Termination Date, Tenant and Landlord agree
to perform such other acts, and to execute, acknowledge, and/or deliver
subsequent to the Termination Date such other instruments, documents and
materials, as the other may reasonably request in order to effectuate the
consummation of the transaction contemplated herein, including but not limited
to any documents or filings which may be required to be delivered by Tenant to
Landlord or be filed in order for the transaction contemplated hereunder to be
in compliance with all local, state and federal laws, legal requirements,
statutes, rules and regulations.

15.10. Tenant for itself, its successors and assigns hereby indemnifies and
agrees that for a period of one (1) year after the Termination Date, to defend
and hold Landlord Indemnified Parties harmless from and against any and all
claims, demands, obligations, losses, liabilities, damages, recoveries and
deficiencies (including interest, penalties and reasonable attorney’s fees,
costs and expenses) which any of them may suffer as a result of the breach by
Tenant in the performance of any of its commitments, covenants or obligations
under this Section 15, or with respect to any suits, arbitration proceedings,
administrative actions or investigations which relate to the use by Tenant of
the Premises during the Term or for any liability which may arise from operation
of a Facility for its Permitted Use during the Term, including without
limitation, any amounts due or to be reimbursed to any Governmental Authority
based upon any audit or review of Tenant or of a Facility or the operation
thereof and pertaining to the period prior to the Termination Date or any
amounts recaptured under Titles XVIII or XIX based upon applicable
Medicaid/Medicare recapture regulations, except if such claims, demands, losses,
liabilities, damages, recoveries or deficiencies are caused by, due to or the
result of the gross negligence or willful misconduct of Landlord or its members,
managers, officers, directors, shareholders, partners, agents, representatives,
contractors, subcontractors, employees, successors or assigns. The rights of
Landlord under this Section 15.10 are without prejudice to any other remedies
permissible hereunder which Landlord may have against Tenant pursuant to the
terms of this Master Lease. The foregoing indemnity shall survive the expiration
or termination of this Master Lease for one (1) year after the Termination Date,
whether due to lapse of time or otherwise.

Landlord for itself, its successors and assigns hereby indemnifies and agrees to
defend and hold Tenant and its successors and assigns harmless from any and all
claims, demands, obligations, losses, liabilities, damages, recoveries and
deficiencies (including interest, penalties and reasonable attorney’s fees,
costs and expenses) which any of them may suffer as a result of the breach by
Landlord in the performance of any of its commitments, covenants or obligations
hereunder, or with respect to any suits, arbitration proceedings, administrative
actions or investigations which relate to the use of the Premises after the Term
or for any liability which may arise from operation of any Facility for its
Permitted Use after the Term, except if such claims, demands, losses,
liabilities, damages, recoveries or deficiencies are caused by, due to or a
result of the negligent, grossly negligent, reckless or intentional act or
omission of Tenant or Tenant’s agents, representatives, employees, officers or
directors. The rights of Tenant under this Section 15 are without prejudice to
any other remedies not inconsistent herewith which Tenant may have against
Landlord pursuant to the terms of this Master Lease or otherwise.

16. Notices and Demands. All notices and demands, certificates, requests,
consents, approvals, and other similar instruments under this Master Lease shall
be in writing and shall be sent by personal delivery or by (a) hand delivery,
(b) United States certified or registered mail, return receipt requested,
postage prepaid, (c) Federal Express or similar generally recognized overnight
carrier regularly providing proof of delivery, or (d) email (provided that if a
notice is delivered via email such notice must also be sent by Federal Express
or similar generally recognized overnight carrier regularly providing proof of
delivery for receipt on the following Business Day after such email was sent;
provided, however, the date of delivery shall be deemed the date of delivery of
the email as further provided herein), addressed as follows:

 

33



--------------------------------------------------------------------------------

If to Tenant:

Concorde Real Estate, LLC

BHR Greenhouse Real Estate, LLC

AAC Las Vegas Outpatient Center, LLC

AAC Dallas Outpatient Center, LLC

c/o American Addiction Centers

Attn: Michael Cartwright, CEO and Chairman

200 Powell Place

Brentwood, Tennessee 37027

Email: michael@contactaac.com

With a copy to:

Concorde Real Estate, LLC

BHR Greenhouse Real Estate, LLC

AAC Las Vegas Outpatient Center, LLC

AAC Dallas Outpatient Center, LLC

c/o American Addiction Centers

Attn: General Counsel

200 Powell Place

Brentwood, Tennessee 37027

Email: ksphillips@contactaac.com

If to Landlord:

c/o MedEquities Realty Trust, Inc.

3100 West End Avenue, Suite 1000

Nashville, TN 37203

Attn: William C. Harlan, President

Telephone: (615) 627-4714

Email: wharlan@medequities.com

With a copy to:

c/o MedEquities Realty Trust, Inc.

3100 West End Avenue, Suite 1000

Nashville, TN 37203

Attn: Jeffery C. Walraven, CFO

Telephone: (615) 627-4714

Email: jwalraven@medequities.com

With a copy to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, Tennessee 37219

Attn: Jeffrey A. Calk, Esq.

Telephone: (615) 850-8129

Facsimile: (615) 244-6804

Email: jeff.calk@wallerlaw.com

Such addresses may be changed by notice to the other Party given in the same
manner as provided above. Any notice so given by mail shall be deemed to have
been given as of the date of delivery (whether accepted or refused) established
by U.S. Post Office return receipt, the overnight carrier’s proof of delivery or
upon receipt of an email (if received on a Business Day before 5 p.m. local
time; otherwise it will be deemed delivered on the next Business Day), as the
case may be, whether accepted or refused.

 

34



--------------------------------------------------------------------------------

17. Right of Entry; Examination of Records. Landlord and its representative may
enter the Premises at any reasonable time after reasonable notice (not to exceed
five (5) calendar days but in no less than two (2) calendar days) to Tenant for
the purpose of inspecting the Premises for any reason, including, without
limitation, Tenant’s default under this Master Lease, or to exhibit the Premises
for sale, lease or mortgage financing, or posting notices of default, or
non-responsibility under any mechanic’s or materialman’s lien law or to
otherwise inspect the Premises for compliance with the terms of this Master
Lease. Any such entry shall not unreasonably interfere with residents, patients,
patient care, or any other of Tenant’s Operations. Except during the
continuation of any Event of Default, any such inspections pursuant to this
Section 17 shall be at Landlord’s cost and expense.

18. Financing Provisions.

18.1. Conveyance by Landlord. Without the consent of Tenant, Landlord will have
the right, from time to time, directly or indirectly, to create or grant a
Facility Mortgage or any other type of lien or encumbrance on the Premises, or
any portion thereof or interest therein (including this Master Lease), to secure
any borrowing or other financing or refinancing. If Landlord or any successor
owner of the Premises conveys the Premises or any portion thereof pursuant to
foreclosure or deed in lieu of foreclosure under a Facility Mortgage, Landlord
or such successor owner, as the case may be, shall be released from all future
liabilities and obligations of Landlord under this Master Lease arising or
accruing from and after the date of such conveyance or other transfer, and all
such future liabilities and obligations shall be binding upon the new owner upon
written notice of the same to Tenant.

18.2. Definitions of Facility Mortgage and Facility Mortgage. For purposes of
this Master Lease, the following terms are defined as follows:

18.2.1. “Facility Mortgage” shall mean individually and, as applicable,
collectively, any mortgage, deed of trust or other security agreement, that,
with the express prior written consent of Landlord, or as a result of actions
taken by Landlord in connection with any financing or refinancing of the
Premises, is a lien upon any or all of the Premises. The term “Facility
Mortgage” includes any such mortgage, deed of trust or other security agreement
existing as of the Commencement Date, and also includes any such mortgage, deed
of trust or other security agreement, or series of mortgages, deeds of trust or
security agreements, that may be executed and entered into at any time and, from
time to time, following the Commencement Date. Landlord will provide a copy of
any effective Facility Mortgage to Tenant. Tenant shall not be deemed to have
knowledge of a Facility Mortgage until a copy thereof has been provided to
Tenant.

18.2.2. “Facility Mortgagee” shall mean the secured party pursuant to a Facility
Mortgage, its successors and assigns, any servicer acting on behalf of a
Facility Mortgagee with respect to a Facility Mortgage and, if any Facility
Mortgage is deposited with a trust, then the trustee acting on behalf of the
certificate holders of such trust.

18.3. Subordination of Lease and of Certain Payments. This Master Lease is
subject and subordinate to any Facility Mortgage, to all advances made or
hereafter to be made thereunder and to all renewals, modifications,
consolidations, replacements and extensions thereof and substitutions therefor.
This clause shall be self-operative and no further instrument of subordination
need be required by any Facility Mortgagee; provided, however, that upon request
by Landlord, Tenant shall execute and acknowledge a subordination agreement as
required by any such Facility Mortgagee subordinating this Master Lease to such
Facility Mortgage. As to any Facility Mortgage to which this Master Lease is
subordinate, Landlord shall obtain a “non-disturbance agreement” reasonably
acceptable to such Facility Mortgagee providing that, if such Facility Mortgagee
acquires the Premises by way of foreclosure or deed in lieu of foreclosure, such
Facility Mortgagee will not disturb Tenant’s possession under this Master Lease
and will recognize Tenant’s rights hereunder if and for so long as no Event of
Default has occurred under this Master Lease and is continuing. Tenant agrees
that it shall not have any right to unreasonably withhold or delay its consent
to any amendment of this Master Lease required by a Facility Mortgagee, so long
as Tenant has received the non-disturbance agreement provided for above and the
requested amendment does not materially alter the economic terms of this Master
Lease (to make such economic burden greater) or obligations of Tenant (to make
such obligations greater), or materially diminish the rights of Tenant under
this Master Lease. Tenant also acknowledges and agrees that all rights and
payments due under any management, consulting or similar agreement or agreements
relative to the operation of a Facility by or on behalf of Tenant are to be and
are hereby made subordinate to Tenant’s full payment and performance of all
obligations under this Master Lease to Landlord.

 

35



--------------------------------------------------------------------------------

18.4. Attornment. If a Facility Mortgagee enforces the remedies provided for by
law or by a Facility Mortgage, Tenant shall, at the option of the party
succeeding (either directly or by subsequent transfer) to the interest of
Landlord as a result of such enforcement or as a result of a deed or delivery of
possession of the Premises or any portion thereof in lieu of such enforcement,
attorn to such successor and recognize such successor as Landlord under this
Master Lease; provided, however, that such successor in interest shall not
(a) be bound by any payment of Fixed Monthly Rent for more than one (1) month in
advance; (b) be bound by any modification of this Master Lease made without the
written consent of the Facility Mortgagee or successor in interest as
applicable; (c) be liable for any act or omission of Landlord; or (d) be subject
to any offset or defense arising prior to the date such successor in interest
acquired title to the Premises and Tenant agrees that any non-disturbance
agreement referenced in Section 18.3, above, may include such provisions or
other commercially reasonable provisions to protect or for the benefit of such
successor in interest as determined by Tenant in its reasonable discretion. Upon
request, Tenant shall execute and deliver an instrument or instruments
confirming the attornment provided for herein.

18.5. Tenant’s Certificate. Tenant shall, upon not less than ten (10) days prior
written notice from Landlord, execute, acknowledge and deliver to Landlord
and/or any other party designated by Landlord a certificate (a “Tenant Estoppel
Certificate”) containing then-current facts and such other representations and
warranties as are customarily provided by Tenant or as may be reasonably
requested by Landlord or any party designated by Landlord such as any Facility
Mortgagee, purchaser or other third party that might be engaged in a transaction
with Landlord, including, without limitation, accurate certifications to the
effect that this Master Lease is unmodified and in full force and effect (or, if
there have been any modifications, that this Master Lease is in full force and
effect as modified, and setting forth such modifications), the dates to which
Fixed Monthly Rent and additional charges hereunder have been paid, certifying
that no default by either Landlord or Tenant exists hereunder or specifying each
such default and as to other matters as Landlord may reasonably request. It is
intended that any Tenant Estoppel Certificate delivered pursuant hereto may be
relied upon by Landlord, any prospective tenant or purchaser of the Premises,
any mortgagee or prospective mortgagee and any other party who reasonably may
rely on such statement. Tenant’s failure to deliver Tenant Estoppel Certificate
within such time shall constitute an Event of Default. In addition, if Tenant
fails to deliver Tenant Estoppel Certificate within the ten (10) day period
referred to above, Tenant hereby authorizes Landlord to execute and deliver a
certificate to the effect (if true) that Tenant represents and warrants that
(a) this Master Lease is in full force and effect without modification,
(b) Landlord is not in breach or default of any of its obligations under this
Master Lease, and (c) such other matters described in this Section 18.5 or
otherwise reasonably required by the recipient of such certification.

18.6. Notice and Cure. If a Facility Mortgagee acquires title to the Premises or
any portion thereof by way of foreclosure or deed in lieu of foreclosure, then
commencing on the date the Facility Mortgagee acquires title, the Facility
Mortgagee shall have thirty (30) days within which to cure any default by
Landlord under this Master Lease existing on such date, which is curable by the
payment of a stipulated sum of money as a remedy and not as consequential
damages; any other default not reasonably curable by payment of such sum shall
be cured within ninety (90) days. If the defaults by Landlord are cured during
such period, then this Master Lease shall remain in full force and effect, and
Tenant shall have no right to terminate this Master Lease so long as the
Facility Mortgagee performs all of Landlord’s subsequent obligations under this
Master Lease. The foregoing rights to cure a Landlord default shall be
exercisable in the sole discretion of the Facility Mortgagee, and, the Facility
Mortgagee shall have no obligation to cure any default by Landlord.

19. Quiet Enjoyment. So long as there is no Event of Default by Tenant, Landlord
covenants and agrees that Tenant shall peaceably and quietly have, hold and
enjoy the Premises for the Term (excepting, however, intrusion of Tenant’s quiet
enjoyment occasioned by condemnation or destruction of the Property as referred
to in Section 13 and Section 14 hereof).

20. Applicable Law. This Master Lease shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
conflict of laws rules of such state.

 

36



--------------------------------------------------------------------------------

21. Assignment and Subletting. Tenant shall not, without the prior written
consent of Landlord, which may be withheld at Landlord’s sole discretion,
voluntarily or involuntarily assign, mortgage, encumber or hypothecate this
Master Lease or any interest herein. For the purposes of this Master Lease, the
following also shall be considered an assignment of this Master Lease by Tenant:
(a) entering into a management or similar agreement with a Person that is not an
Affiliate of Tenant or Guarantor relating to the operation and/or control of all
or any substantial part of the Premises, but excluding any ancillary service
agreements reasonably necessary for the operations of a Facility for its
Permitted Use, and (b) any change (voluntary or involuntary, by operation of law
or otherwise) in the Person or Persons which Control the management and affairs
of Tenant or Guarantor following the Commencement Date.

In the event Tenant desires to assign this Master Lease in whole or with respect
to less than all of the Facilities to a Person that is not an Affiliate of
Tenant or Guarantor, Tenant shall provide to Landlord written notice of the
proposed assignment, which notice shall identify the proposed assignee and
include information relating to such assignee’s reputation and experience in
operating facilities similar to the Facility or Facilities which will be subject
to the proposed assignment and include information relating to the
creditworthiness of such proposed assignee (the “Assignment Consent Request”).
In the event Landlord fails to provide to Tenant notice of Landlord’s written
approval to the proposed assignment within fifteen (15) days following
Landlord’s receipt of the Assignment Consent Request, Landlord shall be deemed
to have denied its consent to the proposed assignment whereupon Tenant shall
have the right to purchase the Property or Properties associated with the
Facility or Facilities to which the proposed assignment relates for a purchase
price equal to Landlord’s then Total Investment Costs with respect to the
applicable Property or Properties. Tenant’s notice of exercise of its right to
purchase the relevant Facility or Facilities must be received by Landlord within
thirty (30) days following the date on which Landlord has denied its consent to
the proposed assignment or is deemed to have denied its consent. Should Tenant
exercise its right to purchase the applicable Property or Properties, the
Parties shall endeavor to close the purchase and sale of the applicable Property
or Properties as expeditiously as possible. Tenant shall be responsible for all
closing costs relating to the purchase of the applicable Property or Properties,
including without limitation, all cost of title insurance, recording fees,
transfer taxes and reasonable out-of-pocket attorneys’ fees actually incurred
and paid by Landlord.

Tenant shall not, without the prior written consent of Landlord, which may not
be unreasonably withheld, conditioned or delayed, voluntarily or involuntarily
sublet or license the Premises or any part thereof.

Notwithstanding the foregoing, Tenant may, without Landlord’s consent, assign
this Master Lease or sublet the Premises or any portion thereof to, or enter
into a management agreement with respect to any or all of Tenant’s Operations
with, an Affiliate of Tenant or Guarantor.

In the event Landlord provides its consent to any sublease or assignment or
other prohibited transaction described in this Section 21, Landlord may
condition its approval upon the proposed party and Tenant agreeing that the
proposed party fully assumes the obligations of Tenant under this Master Lease.
No such assignment or sublease shall be valid and no such proposed party shall
take possession of the Premises, unless and until an executed counterpart of
such assignment, sublease or other effectuating document has been delivered to
Landlord.

Anything contained in this Master Lease to the contrary notwithstanding, Tenant
shall not sublet the Premises on any basis such that the rental to be paid by
the sublessee thereunder would be based, in whole or in part, on either the
income or profits derived by the business activities of the sublessee, or any
other formula, such that any portion of the sublease rental received by Landlord
would fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the U.S. Internal Revenue Code, or any similar or successor
provision thereto.

22. Indemnification.

22.1. Indemnification of Landlord. Tenant agrees to protect, indemnify, defend
and save harmless the Landlord Indemnified Parties from and against any and all
foreseeable or unforeseeable liability, expense loss, costs, deficiency, fine,
penalty, or damage (including, without limitation, punitive or consequential
damages) of any kind or nature, including reasonable attorneys’ fees, from any
suits, claims or demands, on account of any matter or thing, action or failure
to act arising out of or in connection with Tenant’s Operations (including,
without limitation, the breach by Tenant of any of its obligations hereunder),
Tenant’s acts or omissions with regard

 

37



--------------------------------------------------------------------------------

to the Premises, or the operations of Tenant on the Premises during the Term,
including, without limitation, all claims relating to malpractice liability,
other tort liability, contract liability, Environmental Activities by Tenant or
any of Tenant’s subtenants, agents, employees or invitees on the Premises, all
Hazardous Materials Claims resulting from any violation by Tenant or any of
Tenant’s subtenants, agents, employees or invitees of a Hazardous Materials Law
with respect to the Premises, except if such liability, expense, loss, cost,
deficiency, fine, penalty or damage is caused by, due to or a result of the
gross negligence or willful misconduct of Landlord or its members, managers,
officers, directors, shareholders, partners, agents, representatives,
contractors, subcontractors, employees, successors or assigns. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that Landlord
believes is covered by this indemnity, Landlord shall give Tenant notice of the
matter. If Tenant disagrees with Landlord’s assertion that such suit, claim or
demand is covered by this indemnity, Tenant shall provide written notice to
Landlord regarding the same within fifteen (15) days of receipt of the notice
from Landlord. Otherwise, Tenant shall defend Landlord against such matter at
Tenant’s sole cost and expense (including, without limitation, Landlord’s
reasonable attorneys’ fees and costs) with legal counsel satisfactory to
Landlord, in Landlord’s reasonable discretion.

22.2. Indemnification of Tenant. Landlord agrees to protect, indemnify, defend
and save harmless Tenant, its directors, officers, shareholders, agents,
representatives and employees from and against any and all foreseeable or
unforeseeable liability, expense loss, costs, deficiency, fine, penalty, or
damage (including, without limitation, punitive or consequential damages) of any
kind or nature, including reasonable attorneys’ fees, from any suits, claims or
demands, on account of any matter or thing, action or failure to act arising out
of or in connection with the breach by Landlord of any of its obligations
hereunder.

23. Holding Over. If Tenant remains in possession of the Premises after the
expiration of the Term, such possession shall be as a tenant at will under the
law of the state in which the affected Facility is located. During such
occupancy, rent shall be payable at the rate equal to 150% times the Fixed
Annual Rent in effect during the last year of the Term, and the provisions of
this Master Lease shall be applicable and continue in full force and effect.
However, Landlord’s acceptance of any rent payments and the terms of this
Section 23 shall not constitute renewal of this Master Lease, but shall give
Tenant the right to continue to occupy the Premises on a month-to-month basis or
otherwise. In such event, Section 15.3 shall not be applicable until Tenant
vacates the Premises. Notwithstanding the foregoing or anything contained
elsewhere in this Master Lease, if, upon the expiration or any termination of
this Master Lease, Tenant is unable to surrender the Premises because Landlord
fails to provide a Qualified Successor for a Facility at the end of the Term to
take over the operation and management of such Facility, Tenant shall have the
right, but shall not be obligated to, remain in possession of the Premises and
continue to operate and manage the same if Tenant would be legally prohibited
from abandoning the Premises or in Tenant’s judgment, based on reasonable
commercial standards in the particular healthcare provider industry applicable
to such Facility’s Permitted Use, abandoning the Premises without a Qualified
Successor in place to continue the operations of the Facility would jeopardize
its or its Affiliates’ reputation as a provider of the healthcare services
provided by a Facility’s Permitted Use or could otherwise subject it or its
Affiliates to liability for negligence or mistreatment of patients or residents
at such Facility. In the event Tenant remains in possession of the Premises
pursuant to the immediately preceding sentence, Tenant shall, during such
occupancy, pay to Landlord rent at the same rate payable by Tenant in the last
year of the Term, and Tenant shall surrender possession of the Premises within
thirty (30) Business Days after Landlord provides a Qualified Successor for the
applicable Facility or Facilities. Further, Tenant shall be permitted to retain
all revenue from the Premises during the time Tenant remains in possession of
the Premises. The term “Qualified Successor” means a qualified and duly licensed
operator of the Facility for its Permitted Use or one as to which the applicable
Governmental Authority responsible for licensing such Facility for its Permitted
Use has indicated its willingness to issue a license upon transfer of possession
of the applicable Facility.

24. Arbitration/Waiver of Jury Trial. If any controversy should arise between
Landlord and Tenant in the performance, interpretation or application of this
Master Lease, involving any matter, either Party may serve upon the other a
written notice stating that such Party desires to have the controversy reviewed
by an arbitrator, in which case both Landlord and Tenant shall be required to
submit such dispute to arbitration and the decision of the arbitrator in
accordance with this Section 24 shall be final and conclusive and binding on
Landlord and Tenant. If Landlord and Tenant cannot agree within fifteen
(15) days from the service of such notice upon the selection of such arbitrator,
an arbitrator shall be selected or designated by the American Arbitration
Association upon written request of either Party hereto. Arbitration of such
controversy, disagreement, or dispute shall be conducted in accordance with the
Commercial Arbitration Rules then in force of the American Arbitration
Association and the decision and award of the arbitrator so selected shall be
binding upon Landlord and Tenant.

 

38



--------------------------------------------------------------------------------

If the issue to be arbitrated is Landlord’s or Tenant’s alleged breach of this
Master Lease and as a result thereof, Landlord or Tenant has the right to
terminate this Master Lease, Tenant shall continue to lease the Premises pending
the outcome of such arbitration, provided, Landlord or Tenant may elect to
proceed without arbitration under its other remedies in this Master Lease.

LANDLORD AND TENANT HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDINGS OR COUNTERCLAIM BROUGHT BY EITHER LANDLORD OR TENANT AGAINST THE
OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS MASTER LEASE, INCLUDING, WITHOUT LIMITATION, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE AND OCCUPANCY OF THE PREMISES,
OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR THE ENFORCEMENT OF
ANY REMEDY HEREUNDER.

This Section 24 does not limit the right of any Party to: (i) initiate judicial
or non-judicial action to evict Tenant or secure or recover possession of the
Facility; (ii) exercise any judicial or other rights as a landlord against any
real or personal property, or (iii) act in a court of law to obtain an interim
remedy, such as, but not limited to, injunctive relief, writ of possession or
appointment of a receiver, or additional or supplementary remedies.

25. Funding of Capital Alterations to Resolutions LV Property and Resolutions
Arlington Property. Landlord acknowledges that Tenant has indicated it has plans
for capital alterations projects with respect to the Resolutions Arlington
Facility and Resolutions LV Facility which projects are anticipated to consist
of: (a) remodel, renovation and/or addition to the Resolutions LV Facility (the
“Resolutions LV Project”) (b) remodel, renovation and/or addition to the
Resolutions Arlington Facility for the scope of work pursuant to the documents
listed in Schedule 6.5 (the “Resolutions Arlington Project” ), and (c) remodel,
renovation and/or addition to the Greenhouse Facility for the parking lot (the
“Greenhouse Facility Project”). Following substantial completion of any or all
of the Resolutions LV Project, the Resolutions Arlington Project and the
Greenhouse Facility Project, Landlord and Tenant agree to discuss the
possibility of Landlord financing either or both such capital projects (after
substantial completion of a project or all projects). Provided that Landlord and
Tenant are able reach an agreement on such financing, Landlord and Tenant agree
to execute an amendment to this Master Lease whereby the Fixed Annual Rent and
Fixed Monthly Rent attributable to the Resolutions LV Facility, the Resolutions
Arlington Facility or the Greenhouse Facility, as the case may be, will be
adjusted in accordance with the mutual agreement of the parties based on the
amount of funds paid by Landlord to Tenant for such capital projects.

26. No Termination or Abatement of Master Lease. Tenant, to the fullest extent
permitted by law, shall remain bound by this Master Lease in accordance with its
terms in all events, unless Landlord shall elect to terminate this Master Lease
(other than due to an Event of Default) in accordance with the terms hereof.
Tenant shall not take any action without the prior written consent of Landlord
to modify, surrender or terminate this Master Lease. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements,
and rent and all other sums shall continue to be payable by Tenant hereunder in
any event unless the obligation of Tenant to pay the same terminates pursuant to
the express provisions of this Master Lease in Section 13 and Section 14 (other
than by reason of an Event of Default).

27. Attorney’s Fees. All costs and expenses, including, without limitation,
reasonable attorneys’ fees, legal costs and expenses (“Legal Costs”) incurred by
the prevailing Party in enforcing any of the terms, covenants or conditions of
this Master Lease shall be paid by the non-prevailing Party, which Legal Costs
shall include, without limitation, all such reasonable out-of-pocket attorneys’
fees, legal costs and expenses incurred with respect to appeals, arbitrations,
and bankruptcy proceedings or whether or not any action or proceeding is brought
with respect to the matter for which said fees and expenses were incurred.

28. Severability. In the event any part or provision of this Master Lease shall
be determined to be invalid or unenforceable, the remaining portion of this
Master Lease shall nevertheless continue in full force and effect.

 

39



--------------------------------------------------------------------------------

29. Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. Facsimile and electronic copies shall be
deemed originals.

30. Binding Effect. Subject to the provisions of Section 21 above, this Master
Lease shall be binding upon and inure to the benefit of Landlord and Tenant and
their respective heirs, personal representatives, successors in interest and
assigns.

31. Master Lease. Landlord and Tenant hereby acknowledge and agree that, except
as otherwise expressly provided herein to the contrary and for the limited
purposes so provided, this Master Lease is and the Parties intend the same for
all purposes to be treated as a single, integrated and indivisible agreement and
economic unit. Landlord and Tenant hereby acknowledge and agree that this Master
Lease shall be treated as a true lease and as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and that
Landlord shall be entitled to all the benefits of ownership of the Property of
each Facility, including depreciation for all federal, state and local tax
purposes.

32. Memorandum of Lease. Landlord and Tenant shall, promptly upon the request of
either, enter into a short form memorandum of this Master Lease, in form
suitable for recording under the laws of the state in which the applicable
Property is located in which reference to this Master Lease shall be made. The
Party requesting such recordation shall pay all costs and expenses of preparing
and recording such memorandum of this Master Lease.

33. Incorporation of Recitals and Attachments; Integration. The recitals and
exhibits, schedules, addenda and other attachments to this Master Lease are
hereby incorporated into this Master Lease and made a part hereof. This Master
Lease with the exhibits attached hereto, together with the Master Lease Guaranty
executed by Guarantor, constitutes the entire agreement of the Parties hereto
and contains all terms, covenants, conditions, warranties and agreements of the
Parties relating in any manner to the rental, use and occupancy of the Premises;
all prior agreements between the Parties, whether written or oral, relating to
same are merged herein, and except as may be specifically set forth herein,
shall be of no force and effect. This Master Lease cannot be changed, modified
or discharged orally, but only by an agreement in writing, signed by the Party
against whom enforcement of the change, modification or discharge is sought.

34. Titles and Headings. The titles and headings of sections of this Master
Lease are intended for convenience only and shall not in any way affect the
meaning or construction of any provision of this Master Lease.

35. Usury Savings Clause. Nothing contained in this Master Lease shall be deemed
or construed to constitute an extension of credit by Landlord to Tenant.
Notwithstanding the foregoing, in the event any payment made to Landlord
hereunder is deemed to violate any applicable laws regarding usury, the portion
of any payment deemed to be usurious shall be held by Landlord to pay the future
obligations of Tenant as such obligations arise and, in the event Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
to Tenant upon the expiration of the Term. No interest shall be paid on any such
funds held by Landlord.

36. Joint and Several. The liability and obligation of Tenant under this Master
Lease are not joint and several. Notwithstanding the foregoing, this Section
does not affect the limited cross-default provision of Section 12.1.17 herein;
however, in the event the obligations are accelerated as provided in
Section 12.1.17, the obligations of Tenant will still not be joint and several.

37. Press Releases. Upon the execution of this Master Lease, Landlord shall be
permitted to make press releases and other public announcements regarding
Landlord’s acquisition of the Premises and the consummation of this Master
Lease. Further, either Party shall be permitted to make any public disclosure
required by applicable laws.

38. Interpretation. Both Landlord and Tenant have been represented by counsel
and this Master Lease has been freely and fairly negotiated. Consequently, all
provisions of this Master Lease shall be interpreted according to their fair
meaning and shall not be strictly construed against any Party.

 

40



--------------------------------------------------------------------------------

39. Brokerage Fees/Commissions. Landlord and Tenant each represent to the other
that it has had no dealings with any real estate broker or agent in connection
with the negotiation of this Master Lease. Each Party agrees to indemnify and
hold harmless the other against any claims for brokerage or other commissions
arising by reason of a breach of this representation and warranty.

40. Additional Rent. Whenever under the terms of this Master Lease any sum of
money is required to be paid by Tenant in addition to the Fixed Annual Rent or
Fixed Monthly Rent, as applicable, herein reserved, whether or not such sum is
herein designated as additional rent or provision is made for the collection of
said sum as additional rent, said sum shall nevertheless be deemed additional
rent and shall be collectible as such with the first installment of rent
thereafter falling due hereunder.

[SIGNATURE PAGE FOLLOWS]

 

41



--------------------------------------------------------------------------------

Executed as of the date indicated above.

 

“LANDLORD”

MRT of Nevada - ATF, LLC,

a Delaware limited liability company

By:  

/s/ Jeffrey C. Walraven

Name:   Jeffery C. Walraven Title:   CFO

MRT of Texas - ATF, LLC,

a Delaware limited liability company

By:  

/s/ Jeffrey C. Walraven

Name:   Jeffery C. Walraven Title:   CFO

Signature Page to Master Lease



--------------------------------------------------------------------------------

“TENANT”

CONCORDE REAL ESTATE, LLC,

a Nevada limited liability company

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

BHR GREENHOUSE REAL ESTATE, LLC,

a Texas limited liability company

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

AAC LAS VEGAS OUTPATIENT CENTER, LLC,

a Delaware limited liability company

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

AAC DALLAS OUTPATIENT CENTER, LLC,

a Delaware limited liability company

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

Signature Page to Master Lease



--------------------------------------------------------------------------------

JOINDER

The undersigned Guarantor hereby joins in the execution and delivery of this
Master Lease to acknowledge and agree to the provisions of this Master Lease
which are applicable to Guarantor. Such provisions shall be binding on Guarantor
with the same force and effect as if Guarantor were a direct party to this
Master Lease.

 

“GUARANTOR”

AAC Holdings, Inc.,

a Nevada corporation

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

Joinder – 1



--------------------------------------------------------------------------------

EXHIBIT A-1 TO MASTER LEASE

[LEGAL DESCRIPTION FOR DESERT HOPE LAND]

Parcel I:

Lot Thirty-Seven (37) in Block Ten (10) of Paradise Palms Subdivision Unit
No. 7, as shown by map thereof on file in Book 6 of Plats, Page 86, in the
Office of the County Recorder of Clark County, Nevada.

Parcel II:

Lot Thirty-Eight (38) and the North Half (N  1⁄2) of Lot Thirty-Nine (39) in
Block Ten (10) of Paradise Palms Subdivision Unit No. 7 as shown by map thereof
on File in Book 6 of Plats, Page 86, in the Office of the County Recorder of
Clark County, Nevada.

 

A–1–1



--------------------------------------------------------------------------------

EXHIBIT A-2 TO MASTER LEASE

[LEGAL DESCRIPTION FOR RESOLUTIONS LV LAND]

That portion of the South half (S 1/2) of the Northeast Quarter (NE 1/4) of
Section 27, Township 20 South, Range 61 East, M.D.B.&M., Clark County, Nevada,
described as follows:

Lot 1 as shown by map thereof in File 121 of Parcel Maps, Page 87 in the Office
of the County Recorder, Clark County, Nevada.

 

A–2–1



--------------------------------------------------------------------------------

EXHIBIT A-3 TO MASTER LEASE

[LEGAL DESCRIPTION FOR GREENHOUSE LAND]

Site 8, Block 1, a Revised Final Plat of portion of Block 1 out of Section 2,
Second Revision Brookhollow/Arlington, Tarrant County, Texas, according to the
Plat recorded in Volume 388-122, Page 11, Plat Records, Tarrant County, Texas.

 

A–3–1



--------------------------------------------------------------------------------

EXHIBIT A-4 TO MASTER LEASE

[LEGAL DESCRIPTION FOR RESOLUTIONS ARLINGTON LAND]

TRACT I:

BEING LOT 17 OF WILLIAM O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON,
TARRANT COUNTY, TEXAS, ACCORDING TO THE MAP THEREOF RECORDED IN VOLUME 388-190,
PAGE 90, OF THE PLAT RECORDS OF TARRANT COUNTY, TEXAS.

SAVE AND EXCEPT:

SMALL TRIANGULAR TRACT AT SOUTHWESTERLY CORNER OF LOT 17 THAT IS SHOWN ON PLAT
388-190/90 AS RIGHT-OF-WAY DEDICATION TO THE CITY OF ARLINGTON.

SAVE AND EXCEPT:

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAL
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1 INCH IRON ROD FOUND FOR CORNER, SAID POINT BEING THE NORTHWEST
CORNER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388-98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER, SAID POINT BEING THE
NORTHEAST CORNER OF A 2,253 SQUARE FOOT TRACT OF LAND DESCRIBED IN WATER
SANITARY SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC., PROJECT NO.
874-2423, DATED OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF TEXAS
R.P.L.S. NO. 5084, SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS WEST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 131.50 FEET TO A POINT FOR CORNER,
SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE OF 05
DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF SAID
WEST N’ WILD WAY.

 

A–4–1



--------------------------------------------------------------------------------

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR CORNER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR CORNER, SAID POINT
BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.

SAVE AND EXCEPT:

BEING A 891 SQUARE FEET ACRE TRACT OF LAND, MORE OR LESS, SITUATED IN THE COUNTY
OF TARRANT STATE OF TEXAS, BEING OUT OF THE WILLIAM O’NEAL SURVEY, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, BEING OUT OF THE WILLIAM O’NEAL ADDITION, AS
RECORDED IN VOLUME 388-190, PAGE 90, PLAT RECORDS, TARRANT COUNTY, TEXAS, BEING
A PORTION OF LOT 17 AS CONVEYED BY ARLINGTON ACCOMMODATION L.P. TO JAY SEHGAL
AND RITA SEHGAL TRUSTEES OF THE SEHGAL REVOCABLE LIVING TRUST BY DEED DATED
JANUARY 31, 2005 AND RECORDED IN CLERKS RECORDS D205028887, DEED RECORDS,
TARRANT COUNTY, TEXAS, WHICH 0.020 ACRE TRACT OF LAND, MORE OR LESS, IS MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A  1⁄2 INCH IRON ROD FOR CORNER SAID POINT BEING THE SOUTHEAST
CORNER OF SAID LOT 17 AND BEING THE SOUTHWEST CORNER OF LOT 20 OF THE ERNESTO
ROIS-MENDEZ TRACT, A RECORDED IN CLERKS RECORDS D205135730, DEED RECORDS,
TARRANT COUNTY, TEXAS, ALSO BEING IN THE EXISTING NORTH RIGHT-OF-WAY LINE OF
I.H. 30 (A VARIABLE WIDTH R.O.W.), SAID BEGINNING POINT ALSO BEING 239.79 FEET
NORTH OF AND AT RIGHT ANGLES TO PROPOSED CENTERLINE SURVEY STATION 708+54.70 OF
I.H. 30 (A VARIABLE WIDTH R.O.W.);

THENCE SOUTH 89 DEGREES 50 MINUTES 37 SECONDS WEST, ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 0.29 FEET TO A POINT FOR CORNER;

THENCE NORTH 75 DEGREES 16 MINUTES 36 SECONDS WEST, CONTINUING ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 83.34 FEET TO A SET TXDOT TYPE II ROW
MONUMENT FOR CORNER;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS EAST, LEAVING SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 80.70 FEET TO A SET TXDOT 5/8 INCH IRON ROD
FOR CORNER;

THENCE SOUTH 00 DEGREES 31 MINUTES 06 SECONDS EAST, FOR A DISTANCE OF 22.00 FEET
TO THE POINT OF BEGINNING.

TRACT II:

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAL
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

Signature Page to Master Lease



--------------------------------------------------------------------------------

BEGINNING AT A 1 INCH IRON ROD FOUND FOR CORNER, SAID POINT BEING THE NORTHWEST
CORNER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388-98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER, SAID POINT BEING THE
NORTHEAST CORNER OF A 2,253 SQUARE FOOT TRACT OF LAND DESCRIBED IN WATER
SANITARY SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC., PROJECT NO.
874-2423, DATED OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF TEXAS
R.P.L.S. NO. 5084, SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS WEST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 131.50 FEET TO A POINT FOR CORNER,
SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE OF 05
DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF SAID
WEST N’ WILD WAY.

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR CORNER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR CORNER, SAID POINT
BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.

Signature Page to Master Lease



--------------------------------------------------------------------------------

EXHIBIT B TO MASTER LEASE

[FORM OF GUARANTY AGREEMENT]

MASTER LEASE GUARANTY

THIS MASTER LEASE GUARANTY (this “Guaranty”) is made by AAC Holdings, Inc., a
Nevada corporation (“Guarantor”), as of the 9th day of August, 2017, in favor of
MRT of Nevada—ATF, LLC, a Delaware limited liability (“MRT Las Vegas”) and MRT
of Texas—ATF, LLC, a Delaware limited liability company (“MRT Arlington”; and,
together with MRT Las Vegas, as their interests may appear, “Landlord”).

WHEREAS, Landlord and Concorde Real Estate, LLC, a Nevada limited liability
company (“Concorde”), BHR Greenhouse Real Estate, LLC, a Texas limited liability
company (“Greenhouse”), AAC Las Vegas Outpatient Center, LLC, a Delaware limited
liability company (“LVOP”), and AAC Dallas Outpatient Center, LLC, a Delaware
limited liability company (“DOP”, collectively with Concorde, Greenhouse and
LVOP, the “Tenant”), are entering into that certain Master Lease Agreement,
dated as of July 31, 2017, pertaining to the leasing of the following facilities
located at (a) 3441 S. Eastern Avenue, Las Vegas, Nevada, 89169, (b) 1000 Main
Street, Las Vegas, Nevada 89101, (c) 2301 Avenue J, Arlington, Texas 76006, and
(d) 1075 Wet N Wild Way, Arlington, Texas 76011 (the “Master Lease”); and

WHEREAS, Landlord requires, as a condition to its execution of the Master Lease,
that Guarantor guaranty to Landlord the performance of Tenant’s obligations
under the Master Lease; and

WHEREAS, Guarantor and Tenant are affiliates and, as such, Guarantor is desirous
that Landlord enter into the Master Lease; and

WHEREAS, unless otherwise specifically noted, all capitalized terms used in this
Guaranty shall have the same meaning as are ascribed to such terms in the Master
Lease.

NOW, THEREFORE, in consideration of the execution of the Master Lease by
Landlord and other good and valuable consideration and intending to be legally
bound hereby, Guarantor hereby unconditionally guaranties to Landlord, its
successors and assigns as follows:

1. Guarantor hereby absolutely, irrevocably, and unconditionally guarantees the
full payment by Tenant of all rent and other amounts and charges required to be
paid by Tenant pursuant to the Master Lease, and the full performance by Tenant
of all other obligations on the part of Tenant to be performed under the Master
Lease, including, but not limited to, the regulatory compliance matters set
forth in Section 6 of the Master Lease, the environmental obligations set forth
in Section 7 of the Master Lease (hereinafter collectively referred to as the
“Guaranteed Obligations”).

2. Landlord shall have the right, from time to time, and at any time, in its
sole discretion, without notice to or consent from the undersigned, and without
affecting, impairing or discharging in whole or in part, the Guaranteed
Obligations or the obligations of the undersigned hereunder, to (a) modify,
change, extend, alter, amend, or supplement in any respect whatsoever, the
Master Lease, or any agreement or transaction between Landlord and Tenant, or
any portion or provision thereof, (b) grant extensions of time and other
indulgences of any kind to Tenant, and (c) compromise, release, substitute,
exercise, enforce or fail to refuse to exercise or enforce any claims, rights,
or remedies of any kind which Landlord may have at any time against Tenant.
Landlord shall thereafter notify Guarantor of such occurrences.

3. Guarantor hereby waives, to the fullest extent permitted by applicable laws,
for the benefit of the Landlord: (a) any right to require the Landlord, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Tenant, any other guarantor (including any other guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Tenant, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Landlord in favor of any Tenant or any other Person,
or (iv) pursue any other remedy in the power of the Landlord

 

B-1



--------------------------------------------------------------------------------

whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense (other than payment in full of the
Guaranteed Obligations) of Tenant or any other guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Tenant or any other guarantor
from any cause other than payment in full of the Guaranteed Obligations;
(c) intentionally omitted; (d) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder; (e) any
defense based on any rights to recoupments and counterclaims; (f) any defense
based on notices, demands, presentments, protests, notices of protest, notices
of dishonor and notices of any action or inaction, including acceptance hereof,
notices of default under the Master Lease or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to any Tenant and notices of any of the matters referred to in this Section 3
and any right to consent to any thereof; and (g) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof (other than
payment in full of the Guaranteed Obligations).

4. Landlord may assign this Guaranty in whole or in part to Landlord’s successor
in interest under the Master Lease upon written notice to Guarantor, and no
assignment of this Guaranty shall operate to extinguish or diminish the
liability of the undersigned hereunder.

5. The liability of Guarantor under this Guaranty shall be primary under any
right of action which shall accrue to Landlord under the Master Lease, and
Landlord may, at its option, proceed against Guarantor without having to
commence any action against Tenant or obtain any judgment against Tenant. This
is a guaranty of payment and not of collection.

6. The obligations of Guarantor hereunder shall not be affected, impaired or
discharged, in whole or in part, by reason of: (a) the entry of an order for
relief pursuant to the United States Bankruptcy Code by or against Tenant; or
(b) the proposal of or the consummation of a plan of reorganization concerning
Tenant.

7. Intentionally Omitted.

8. Intentionally Omitted.

9. The waiver of any right by Landlord or its failure to exercise promptly any
right shall not be construed as a waiver of any other right including the right
to exercise the same at any time thereafter. No waiver or modification of any of
the terms or conditions of this Guaranty shall be binding against Landlord,
unless such waiver or modification is in writing signed by Landlord. No delay on
Landlord’s part in exercising any right, power or privilege under this Guaranty
or any other document executed in connection herewith shall operate as a waiver
of any such privilege, power or right. Notwithstanding the foregoing, the waiver
of any right by Landlord under the Master Lease shall be a waiver with respect
to the Guarantor.

10. If any term, covenant or condition of this Guaranty, or any application
thereof, should be held by a court of competent jurisdiction to be invalid, void
or unenforceable, all terms, covenants and conditions of this Guaranty, and all
applications thereof not held invalid, void or unenforceable shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby.

11. The obligations of Guarantor hereunder shall continue and remain in full
force and effect in the event that all or any portion of any payment or
performance hereunder is subsequently avoided or recovered directly or
indirectly from Landlord as a preference, fraudulent transfer or otherwise under
the federal Bankruptcy Code or other similar laws or such payment(s) is
otherwise set aside, and this Guaranty shall be deemed automatically restored
and reinstated in such event until Landlord has been fully paid and indefeasibly
recovered the full benefit of the full payment and performance due under the
Master Lease and this Guaranty.

 

B-2



--------------------------------------------------------------------------------

12. All rights and remedies of Landlord are cumulative and not alternative. This
Guaranty is, and shall be deemed to be, a contract entered into under and
pursuant to the laws of the State of Delaware and shall be in all respects
governed, construed, applied and enforced in accordance with the laws of said
State. In any action brought by Landlord to enforce any of its rights under or
arising from this Guaranty, Landlord shall be entitled to receive its costs and
legal expenses including reasonable attorneys’ fees, whether such action is
prosecuted to judgment or not in the event Landlord prevails in the enforcement
of the same.

13. Upon expiration or termination of the Master Lease and upon Tenant’s full
satisfaction of its obligations thereunder, this Guaranty shall automatically
terminate and be of no further force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed as
of the date first written above.

 

AAC Holdings, Inc.,

a Nevada corporation

By:  

 

  Kirk Manz, Chief Financial Officer

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 3.1 TO MASTER LEASE

[ALLOCATION OF INITIAL FIXED ANNUAL RENT AND INITIAL FIXED MONTHLY RENT]

 

Facility

   Initial Fixed Annual Rent      Initial Fixed Monthly Rent  

Desert Hope Facility

   $ 262,500.00      $ 21,875.00  

Resolutions LV Facility

   $ 831,250.00      $ 69,270.83  

Greenhouse Facility

   $ 262,500.00      $ 21,875.00  

Resolutions Arlington Facility

   $ 831,250.00      $ 69,270.83  

 

Schedule 3.1



--------------------------------------------------------------------------------

SCHEDULE 6.3 TO MASTER LEASE

[SCHEDULE OF PERMITTED USES]

 

Facility

  

Facility Description and Permitted Use

Desert Hope Facility    An outpatient drug and alcohol treatment facility
located in Clark County, Nevada. Resolutions LV Facility    A sober lodging
facility located in Clark County, Nevada. Greenhouse Facility    An outpatient
drug and alcohol treatment facility located in Tarrant County, Texas.
Resolutions Arlington Facility    A sober lodging facility located in Tarrant
County, Texas.

 

Schedule 6.3



--------------------------------------------------------------------------------

SCHEDULE 6.5 TO MASTER LEASE

[SCHEDULE OF SCOPE OF WORK DOCUMENTS RELATING TO RESOLUTIONS ARLINGTON FACILITY]

 

  1. Standard Form of Agreement (AIA Document A107-2007) between Owner and
Contractor (Lone Star Builders) dated June 12, 2017, and all documentation
related thereto;

 

  2. Standard Form of Agreement (AIA Document A101-2007) between Owner and
Contractor (Manes Trucking, Inc.) dated April 2017, and all documentation
related thereto;

 

  3. Letter Agreement with Waterscapes dated June 9, 2017, and all documentation
related thereto;

 

  4. Extreme Electric Proposal dated April 7, 2017, and all documentation
related thereto;

 

  5. Hewitt Landscaping proposal/agreement and all documentation related
thereto; and

 

  6. F.F.& E. proposal/agreement and all documentation related thereto.

 

Schedule 6.5



--------------------------------------------------------------------------------

SCHEDULE 7.11 TO MASTER LEASE

[SCHEDULE OF GAS/PROPANE TANKS, UNDERGROUND OR ABOVEGROUND STORAGE TANKS, ETC.]

None.

 

Schedule 7.11



--------------------------------------------------------------------------------

SCHEDULE 13.2.5.1 TO MASTER LEASE

[SCHEDULE OF TOTAL INVESTMENT COSTS PER FACILITY AS OF COMMENCEMENT DATE]

 

Facility

  Total Investment Costs of Landlord as of Commencement Date

Desert Hope Facility

  $3,000,000.00

Resolutions LV Facility

  $9,500,000.00

Greenhouse Facility

  $3,000,000.00

Resolutions Arlington Facility

  $9,500,000.00

 

Schedule 13.2.5.1